 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomery Ward & Co., IncorporatedandRetailClerks International Association,Local No. 187,AFL-CIO. Cases 27-CA-2969 and 27-RC-3815July 10, 1972DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND PENELLOOn June 11, 1971, Trial Examiner Richard D.Taplitz issued his initial Decision, attached hereto, inthisproceeding.On July 2, 1971, the GeneralCounsel filed a motion wherein,interalia,theGeneral Counsel acknowledged that, through inad-vertence, the statements of certain witnesses were notproduced to Respondent for cross-examinationpurposes as required by Section 102.18 of the Board'sRules and Regulations, as amended, and requestedthat the proceeding be remanded to the TrialExaminer for the purpose of taking additionaltestimony.On July 21, 1971, the Board issued anorder granting said motion. Accordingly, a supple-mental hearing thereon was held.On January 17, 1972, the Trial Examiner issued theattached Supplemental Decision in this proceeding.ThereafterRespondent and the General Counselfiled exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decisions in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Respondent, Montgomery Ward & Co., Incor-porated,Cheyenne,Wyoming, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.IT IS FURTHER ORDERED that the election conductedin case 27-RC-3815 on May 13, 1970, be and ithereby is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]IWe agree with the Trial Examiner that Adams is not a supervisorwithin the meaning of the Act In reaching this conclusion,we rely not onlyon the reasons set forth in the Trial Examiner'sDecision,but also on thefailure of the record to show by a preponderance of the evidence thatAdams either possessed or exercised the authority to "effectively recom-mend"or "responsibly direct"within the meaning of the Act,or was morethan a leadman-type rank-and-file employee whose judgment was valued,sought,and consideredTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARDD.TAPLITZ,TrialExaminer:This is aconsolidatedproceeding inCase 27-CA-2969 on acomplaint of unfair labor practicesagainstMontgomeryWard & Co., Incorporated, herein called Respondent,alleging violations of Section 8(a)(1), (3), and(5) of theNational Labor Relations Act, as amended, and in Case27-RC-3815 on objections to the conduct of Respondentaffecting the results of an election in which Respondent'semployees participated, which objections involve in partthe same alleged misconduct set forth in the complaint.In Case 27-CA-2969 a charge and amended charge werefiled on May 18 and October 27, 1970, respectively, againstRespondent by Retail Clerks International Association,Local No. 187, AFL-CIO, herein called the Union. Thecomplaint issued on August 26, 1970, and as amended onDecember 18, 1970, and at the hearing, alleged thatRespondent violated Section 8(a)(3) of the Act bydischarging one employee, reducing the hours of employ-ment of another employee, and by changing the workingconditions of employees to discourage union activity;violatedSection 8(a)(1) of theAct by conduct thatincluded unlawful threats and promises,interrogation, andother activities intended to undermine the Union; andviolated Section 8(a)(5) of the Act by unlawfully refusingtobargain with the Union. In its answer Respondentdenied the commission of any unfair labor practices.InCase 27-RC-3815 the Union filed a petition onMarch 24, 1970, seeking an election in a unit of the sellingand nonselling employees employed by Respondent at itsretail store located at 1510 Pershing Boulevard, Cheyenne,Wyoming. Pursuant to a stipulation for certification uponconsent electionsigned bythe partiesand approved onApril 17, 1970, by the Regional Director of Region 27 oftheBoard, an election was held on May 13, 1970. Theemployees cast 55 votes for and 68 votes against the Union.There was one challenged ballot. On May 18, 1970, theUnion filed timely objections to the conduct of Respon-dent affecting the results of the election.After investigationof the objections, the Regional Director in his "RegionalDirector's Report on Objections, Order Directing Hearing,Order of Consolidation and Notice of Hearing" datedAugust 26, 1970, concluded that some of the objectionsshould be dismissed but that others included matters whichwere also the subject matter of the complaint in Case27-CA-2969 and that substantial material issues of factand credibility had been raised by those objections whichcould be best resolved by a hearing. The Regional DirectorconsolidatedCases 27-RC-3815 and 27-CA-2969 andfurther ordered that after hearing, ruling, and decision bythe Trial Examiner Case 27-RC-3815 be transferred to theBoard. On September 18, 1970, the Board adopted the198 NLRB No. 9 MONTGOMERY WARD & CO.recommendations contained in the Regional Director'sreport.The hearing was held before me in Cheyenne,Wyoming,on January 5 through 8 and 19 through22, 1971.Counselfor the General Counsel,Respondent,and Charging Partyappeared at the hearing.All parties were given fullopportunity to participate,to introduce relevant evidence,to examine and cross-examine witnesses,to argue orally,and to filebriefs.Briefs,which have been carefullyconsidered,were filed on behalf of the General Counsel,the Respondent,and the Union.Issues1.Whether Respondent violated Section 8(a)(3) of theAct by discharging Evangeline Adams and by reducing thehours of employment of Janis Penny because of theiractivitieson behalf of the Union, and by changing theworking conditions of employees to discourage activity onbehalf of the Union.2.Whether Respondent violated Section 8(a)(1) of theAct by the manner in which it carved out its antiumoncampaign.3.Whether the Union represented a majority of theemployees in an appropriate unit; whether Respondent'sconduct had a tendency to impede the election process;whether the election should be set aside; and whetherRespondent violated Section 8(a)(5) of the Act by refusingto bargain with the Union.Upon the entire record of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, an Illinois corporation with its principaloffices in Illinois, has retail stores located throughout theUnited States, including one at 1510 Pershing Boulevard,Cheyenne,Wyoming, which is the store involved in thisproceeding.At its Cheyenne store Respondent annuallysells goods valued in excess of $500,000 and receives goodsvalued in excess of $50,000 directly from places outside theState of Wyoming.The complaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thattheUnion is a labor organization within the meaning ofSection 2(5) of the Act.1These findings are based on the testimony of Amen and Adams. Theirtestimony differed, however, in some material respects Adams testified thatAmen asked her where she got the Union card and what the name of theumon was Amen testifiedthathe did not ask her where she got the unioncard and she volunteered the information on her own I was impressed withthe credibility of both Adams and Amen, however, I believe that Amen'srecollection of the events in question was sharper than that of Adams. Intestifying about conversations she had with supervisors which touched on53III.THE ALLEGED UNFAIRLABORPRACTICESA.The Discharge of Evangeline Adams1.The events relating to the dischargeAdams, who was originally hired by Respondent in April1964, was department manager of department 33 (boys'and children's apparel) for about 2 years prior to herdischarge on April 3, 1970. In mid-November 1969, Adamscontacted Homer Francisco, a representative of the Union.She asked for the Union'sassistanceinorganizingRespondent's employees. He told her that he had tried toorganizethem in 1967 but that he had been unsuccessful.Nevertheless she asked him to come to her house anddiscuss it further. About a week later they met at her houseand Francisco told her that, if the employees wanted toorganize, they would have to do it themselves. He gave hera number of union authorization cards. Adams tookeffective charge of the Union's organizational efforts at thestore. She started by arranginga meeting ofemployees ather house for December 1, 1969. About five employeesattended that meeting. There wasanothermeeting atAdams' house and several at the union hall. During thecampaign the Union funnelled 100 or 110 authorizationcards through Adams. She actively recruited for the Unionboth at and away from the store. Much of the soliciting forthe Union was in the snackbar lounge and restaurant, buton occasions she spoke to employees while they wereworking and reminded them to attendunion meetings.About December 10 or 14, 1969, Gerald Lynn Amen,Respondent's operating manager and an admitted supervi-sor, called Adams into his office and told her that he hadbeen informed that she had been passing union material toanother employee in the store. She replied that she receivedsome union material in the mail that she thought wasfunny, so she had showed it to Jerry Smith. Amen told herthat she had violated company policy. Amen also told herthat his experiences with a union had not been good butthat she could do as she pleased provided that she did notdo it on company time.'John H.Bennett isthe regional employee relationsmanager for Respondent whose region covers the Chey-enne store. He is a supervisor within the meaning of theAct.2 In mid-December 1969, a former merchandiser,3Matheson, told Bennett of a rumor that Adams had beenhanding out cards.Bennett wasin the store on December30, 1969, when Amen told him that Adams was suspectedof soliciting on companytime.Bennett said that he wouldclarify the situationat a meetinghe was to have with thedepartmentmanagers.On the same day Bennett, StoreManager Schulteand BenWaud from Respondent's laborrelations department in Chicago, met with all the depart-ment managers who were available in the store. SchulteintroducedBennett,who did the talking. Bennett told thethe ability of employee Penny todo certain alteration work, Adamsdisplayeda hesitancy and inability to recall details I believe that Amen wasa more accurate witness.2He can effectively recommend the dischargeof employees.Bennettrecommended the discharge of Adams and as Darwin J Schulte. the storemanager, crediblytestified,he alwaysfollows Bennett's recommendations3 It is stipulatedthatmerchandisers are supervisorsunder the Act. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartmentmanagers that he heard there was unionactivity in the store and he wanted to explain Respondent'sposition. He said that Respondent considered departmentmanagersto be supervisors and as such they were notallowed to sign cards or join in union activity. Heexplained that management is prohibited from assistingunions,thatdepartment managers as supervisors wererepresentatives ofmanagement, that they would not beeligible to vote in the election, and that they would beexcluded from any agreement that was negotiated. Hepointed out that what they did was binding onmanage-ment and they should not question employees but that theywere able to listen to employees and answer any of theirquestions to the best of their ability. After making it clearto them that as supervisors they were not allowed to solicitfor the Union at any time, he explained to them theCompany's no-solicitation rule that applied to employees.He read to the department managers a section ofRespondent'smanual asfollows:DISTRIBUTION OF LITERATURE ANDSOLICITATION ON COMPANY TIME FORNON-COMPANY ACTIVITIESEmployees may not distribute union literature or solicitmembership in unions, or fraternal, religious, social, orpoliticalorganizations on company time, or whileemployees to whom literature is being distributed, orwhose membership is being solicited, are on Companytime.Company time is that time which the employee isscheduled to be on duty and for which the employee isbeing paid, excluding rest periods, lunch periods, andtime before and after the employee's working day.Solicitation is permitted on Company property so longas the employees, both those solicited and those beingsolicited, are on their own time and the solicitation isconducted in a quiet and orderly manner and does notinterfere with the operation of the Company's business.Bennett alsotold the department managers that if they sawany employee violating the no-solicitation rule they were toreport it to the store manager .4 During themeeting BillieGarner, one of the department managers, questionedwhether she should be considered a supervisor because shehad no employee under her. Bennett said that he wouldtalk to her after the meeting. After the meetingBennetttold her that he was not certain whether she should beconsidered a supervisor so that she should disregard whathe had told her about department managers beingsupervisors.He added that the no-solicitation rule whichhe had read applied to her and that she could thereforesolicit for or against the Union on her free time.5On the following day, December 31, Schulte called*These findings are based on a composite of the mutually consistenttestimony of Schulte,Bennett,Adams,Fresquez,and Garner,all of whomwere present at this meeting. Garner testified that Bennett said that therewas to be no solicitation on company time or on the selling floor Hertestimony is inconsistent with that of all the other witnesses, and I do notbelieve it is accurate Adams testified that there was a discussion of suchworking conditions as 4 hourscall-in pay,but I believe she was referring toa subsequent meeting,as was Garner in parts ofher testimony.FresqueztestifiedthatBennett told them that if they signed cards they should ask forthem back.Bennett specifically denied that allegation and none of the othertogether the department managers who had been unable toattend the first meeting and told them much of what hadbeen said by Bennett. He said that they were supervisorypersonnel, that the Company wanted to comply with thelaw, that as management people they couldn't interferewith the employees' rights and that the employees couldn'tsolicit or distribute literature on company time but thatthey could do as they pleased on nonworkingtime.He alsoexplained the no-solicitation rule as it applied to depart-ment managers, which was that they could not solicit at all.Soon after the meeting with the department managers,Schulte and Merchandisers McCarty and Matheson beganmaking regular inspections of Adams' department (depart-ment 33). They looked at the arrangement of themerchandise, pricing and the general order of the depart-ment. This was done two or three times a week until herdischarge. Prior to that time the department was onlyexamined during inventory twice a year.Sometime after the department managers'meeting,Schulte posted a no-solicitation rule on the bulletin boardsnear the timeclocks. This rule made mention only of unionliterature and union solicitation. It provided in substancethat employees could solicit and distribute literature oncompany property as long as both the employees solicitingand those being solicited were on their own time.Adams had a number of conversations with DepartmentManager Peter C. Hendershot on company time. InFebruary 1970 she asked him to sign a card. In earlyMarch 1970 she again mentioned the card and asked him ifhe knew there was a meeting that he could come to and askquestions.Again in the latter part of March she spoke tohim about the Union. On or about April 2, 1970, Bennettapproached Hendershot, who worked in an area nearAdams, and asked him whether anyone had approachedhim about the Union. Hendershot replied that Adams had.Bennett asked Hendershot to put the information in asigned statement and Hendershot complied. On April 3,1970,Bennett also spoke to Department Manager CleoFresquez about Adams'solicitation.Fresquez told him ofan incident immediately after the department managers'meeting where Adams told her not to pay attention to whatwas said and that the Company was just trying to scare offthe union people. At the same time Adams asked her toattend a union meeting.Fresquez also gave Bennett astatement to that effect.About 2:30 p.m. on April 3, 1970, Adams was called tothe office by Schulte and Bennett. Bennett told her that hisDecember 30 talk had been directed to her and that he hadtried to tell her that she was to act on behalf of theCompany but apparently she didn't pay attention. He saidthat he had been told by several employees that she wasorganizing on company time. She denied soliciting anyoneon company time and asked who was making thewitnesses corroborated Fresquez.Iwas impressed with Bennett's testimonywith regard to credibility and accuracy For the reasons stated later, I didnot find Fresquez to be always candid or accurate.IcreditBennett8Thisfinding is based on the credited testimony of Bennett.Garner 'sversion of this incident was substantially the same though she averred thatBennett told her she could solicit for the Union on her own time but not onthe selling floor. In the light of the written no-solicitation rule that Bennettread from,Ibelieve Garner to be mistaken in her reference to the sellingfloor. MONTGOMERY WARD & CO.accusation. Bennett then read Frequez' statement to her.Bennett told her that because she was a supervisor she wassubjecting the Company to unreasonable risk of unfairlabor practice charges by her union solicitation. Adamsreplied that she didn't think she was a supervisor becauseshe couldn't hire and fire but could dust recommend.Bennett then said that he would have to recommend toSchulte that she be terminated. Schulte said that he wouldhave to go along with the recommendation and she wasdischarged.Bennett openly acknowledged that Adams was firedbecause of her organizing activities. He testified that therewere two reasons for the discharge. The first was that asshe was a supervisor, she was endangering the Company asfarasunfair labor practices were concerned by herorganizing activities and the second was that she hadviolated the no-solicitation rule. As to the second reasonthere is substantial grounds for skepticism. At the time ofthe discharge, according to Bennett and Schulte's testimo-ny, Respondent considered Adams to be a supervisor andthe no-solicitation rule clearly applied only to nonsupervi-sors.There was no distinction between company andnoncompany time as far as the department managers, suchasAdams, were concerned. They were not allowed toengage in union activities at any time. Respondent handledrank-and-file employees who were suspected of solicitingin a very different manner. Bennett credibly testified thathe had a conversation with employee Janis Penny in mid-July 1970 in which Penny said it was not true that she eversolicited on company time, to which Bennett replied, "I amnot particularly interested in that aspect. I don't want toget into that." Adams was discharged because she engagedin union activities at a time when Respondent consideredher to be a supervisor. The question of her supervisorystatus, therefore, becomes critical.2.Adams' supervisory statusAs manager and chief operating officer of the Cheyennestore,Darwin J. Schulte is top man in the store'ssupervisory hierarchy. Operating Manager Gerald LynnAmen is Schulte's first assistant and is responsible for alloperating functions.Merchandisers Bob McCarty andLarry Douglas, and Credit Manager Roger Snodgrass, whoare classified as staff personnel, are directly below Amen.The store is divided into 40 separate departments which aremanned by some 128 people of whom about 29 aredesignated as department heads. The two merchandisersdivide the selling departments between them. They areresponsible for the workings of departments and thedepartment managers work under their direction.Respondent contends that all department managers aresupervisors within the meaning of the Act. Schulte testifiedthatdepartmentmanagers actively participate in thehiring, transferring, and disciplining of, assigning work to,and granting time off and recommending wage increasesfor employees. However. it is manifestly clear that differentdepartment managers were given and exercised differentlevels of responsibility and authority. Thus, within the6 John Adans, $90 draw, Donald Frederickson, $125, Rodney Havens,$110,George Jackson, $130, Bruce Mitchell, $90 draw plus substantialcommission,FrancisKenney, $135, AltonMassey, $90 draw plus55category of manager is included people with as diverseauthority as Auto Service Manager McGuinnis, SportingGoods and Camera Department Manager Stevens, andGiftware and China Department Manager Garner. McGu-innis isexempt from the overtime provisions of the wageand hour law because he supervises people for a certainnumber of hours per week and makes over $100 per week.He has about eight employees under him, and has hiredand fired a number of employees.Stevenshas one full-timeemployee in his department, plus part-time employeeswhen they are needed, but he has interviewed some 60 or70 applicants for employment with eight out of nine of hishire recommendations and all of his no-hire recommenda-tions being followed. Garner is the only person working inher department and does not have and has never hadanyone working with her so that she has never interviewed,laid off, hired, fired, disciplined, or had any other authorityover employees. As the generic title department managergives little guidance, the specific authorities, responsibili-ties,and duties of Adams must be evaluated to determinewhether she was a supervisor within the meaning of theAct.During the 2 years that Adams was manager ofdepartment 33, her duties included selling in her depart-ment and the departments around her, counting basics (asystem of keeping inventory), checking the records todetermine what had been ordered, what was corning in andwhat was on hand, keeping up a "buy book" (which waschecked by the merchandiser and then used in the processof ordering new merchandise), making suggestions onpromotions in newspaper ads, helping with displays,checking prices, and housekeeping chores such as straight-ening and dusting. Her fringe benefits, such as discount onpurchases, group insurance, and profit-sharing plan, werethe same as the full-time salespersonnel and she punchedthe timeclock. She was on salary while the salespeople werehourly rated, but her salary was based on an hourly rateand if she worked less than 40 hours, she was only paid forthe time worked. Her pay from January 16, 1969, throughJuly 31, 1969, was based on an hourly rate of $1.75 an houror $70 a week plus a I-percent override on all sales made inher department. Effective July 31, 1969, her pay was raisedto an hourly rate of $1.85 per hour or $74 per week with thesame override. The override varied substantially dependingon the season. Thus, her monthly override paid the weekending December 31, 1969,was $88.14 and the monthlyoverride paid the week ending January 28 was $24.63.There were a number of nondepartment managers in thestore who earned more than she did .6Adams also worked on a markdown budget. She wouldgo over the amount of merchandise that could be markeddown with her merchandiser and the proposed budget-would then be sent to Schulte for his approval ordisapproval. She attended two department manager meet-ingsaweek.Each Saturday morning the departmentmanagers met with Schulte who went over matters relatingto the operation of the store, such as budgets, comingevents, and promotions. Training material was also passedsubstantialcommission,AbelRivera, $120;RonaldWhite, $90 plussubstantialcommission, and Clyde Wells, $90 plus substantial commission 56DECISIONSOF NATIONALLABOR RELATIONS BOARDout atl such times. Thatlmaterial was discussed oni MondaysatdepartmentmanagermeetingswithMerchandiserMatheson.At the Monday meetings the departmentmanager'smanual was discussed. After themeeting thematerial was taken back to the employees in the depart-ment who would read it and sign it. She also attendeddepartment manager meetings in Denver, Colorado, twicea year. At those meetings the store buyers introducedmerchandise that would be coming in. The departmentmanagerswere asked whether they thought the newmaterial wouldsell well.Adams had some responsibility with respect to makingout work schedules. Depending on sales and standardselling costs,each department is given a certain number ofdollars that can be allocated for payroll. That amount isused to determine the number of hours that can be workedin a particular department for the month. The departmentmanager firstschedules her own 40 hours against thebudgeted number of hours and the remaining time can beallocated to salespeople by the departmentmanagerdepending on the needs of the department. The amount ofhours allocated to Adams' department was small and as aresulta good deal of the time she was alone in herdepartment. The store is open some 66 hours a week and,as Adams only worked 40 hours a week, she had to fill outthework schedule so that her department would becovered dunng her lunches, breaks, and the approximately26 hours a week when the store was open and she was noton duty. Adams, collaborated with Hendershot who wasmanager of departments 39 and 42 and with Whitechurchwho was manager of department 35 because they sharedthe services of employee Lenora Rebillet. The threedepartment managers would get together, fill in their ownhours and then assign the remaining number of hours thatthey had allocated to them. The schedule would then besent to Amen who frequently changed it. Respondent'spersonnel sales and productivity summary shows thefollowing hours worked in Adams' department: October1969-Adams 160, Rebillet 42, Barnes 8, and Leamaster15; November-Adams 193, Rebillet 177, Grizzard 15, andLeamaster 7; December-Adams 172, Rebillet 146, No-decker 34, and Carpenter 44; January 1970-Adams 162,Rebillet 49, Grizzard 3; February-Adams 193, Rebillet65; and March-Adams 131, Rebillet 77, Finch 3. Extraemployees came into Adams' department (33) dunng peakseasons suchas the Christmas rush, but during normaltimes Adams worked alone and Rebillet filled in when shewas not there. If neither of them was on hand to cover thedepartment, someone from another department would takeover.rSchulte testified that all department managers,including Adams, havethe authority to interview the employees, discipline employees, grant timeoff without higher approval, and are consulted about transfers affectingtheir departments. Though she may have had the abstract authority in thesematters, it appears that neither she nor the employees were told of thisauthority and I credit her assertion that she did not exercise it Schultetestified that he talked to department managers in November 1969 and toldthemtheywere responsible for hiring,firing, and training their people,making appraisals, and recommending salary increasesNone of thedepartment managers who testified corroborated Schulte in this regard,though Department Manager Gano testified that management told themthey were responsible for the girls who worked under them,and DepartmentManager Christiansen testified that they were told by Schulte at aAdams credibly testified that she never interviewed anyprospective applicant for a job.Adams did not know howRebillet was originally hired before she was transferred toAdams' department.No one ever asked Adams whetherRebillet was acceptable to her and she had nothing to dowith the transfer.She also credibly testified that she neverhired,laid off,or fired anyone,never disciplined employ-ees,never excused tardiness or absence,and neverapproved vacations.As to vacations a paper was circulatedfrom the head office and everyone put down the time thatshewanted off. The paper then went to Amen whoapproved or disapproved the schedule.She also crediblytestified that Schulte never told the department managersthat they had the right to hire or fire.?However, Adamswas instrumental in procuring jobs with Respondent for anumber of employees even though she was never told thatshe had a right to recommend employment.She alsoevaluated the work of an employee and recommended awage increase.Adams appraised the work of and recommended a raiseforRebillet.She handed a performance review form thatshehad filled out to Matheson on March 9, 1970.Matheson told her that she had rated Rebillet too high inone regard and should add additional comments so shechanged the appraisal and turned in the form.The finalreview which was datedApril 3,1970, led to a raise inRebillet's pay of 10 cents an hour.The only other evidencethat Adams had participated in evaluation of an employeewas contained in the testimony of Amen.He averred thatAdams had some contact with Sales Clerk GlendaAusburn the week after Christmas 1969, that he askedAdams what kind of job Ausburn was doing,and thatAdams replied that her work was excellent. Amen,insteadof laying Ausburn off after Christmas,retained her as asales clerk in a different department.Adams was instrumental in the transfer of one employeeand in the hire of four others.TerryBenton was a salesclerk in department -71. In September 1969, Adamsapproached Amen and told him that she would like to haveBenton transferred to her department. Amen told her thather budgeted hours were limited but at a later date Bentonwas transferred to Adams' department. In August 1969Adams spoke to Amen about the employment of her son,John Adams.She told Amen that she heard there was avacancy in the auto department,that her son would like towork for Wards,and that she thought he would do a goodjob.Amen told her to have her son come in andsubsequently he was hired in the auto department.8 InNovember 1969 Adams told Amen that Kathy Carpenterwas an experienced salesperson,that Carpenter was goingdepartment managers' meeting in December that if the employees underthem weren'tdoing a good job they should get someone else who would. Ido not credit Schulte's testimony in this regard As pointed out below, I donot believe that he was always candid in his testimony.Garner testified that at one meeting Schulte said that only he had theright to hire and fire,but Schulte credibly put that in the context of asituation where department managers were afraid to go over the heads oftheirmerchandisers directly to him and he told them in effect that theywould be protected because only he had the right to hire or fire departmentmanagers8Amen acknowledged that Roy Wells, a commission salesman,had alsoasked about ajob for his son. MONTGOMERY WARD & CO.to be available for employment, and that she wanted her indepartment 33. On December 24, 1969, Carpenter washired and worked in departments 33, 35, 39, and 42.(Company records show she worked in department 33 for44 hours in December 1969 and not at all in January,February,March, or April, 1970.) In March 1970 AdamstoldAmen that she needed additional coverage in theevening and he replied that Finch was available but hedidn't think much of Finch's sales ability. Adams repliedthat she thought he was all right and he was hired indepartment 33. (Company records show that Finch workedin department 33 for 3 hours during the month of March1970 and did not work any hours thereafter during themonth of April.) In September or October 1969, AdamstoldAmen that Virginia Leamaster, who had previouslyworked in the store, was looking for work. Leamaster washired and worked in department 33 (company recordsshow Leamaster worked 15 hours during October 1969, 7hours during November, and no hours during December,January, February, March, or April, 1970).Though Adams sold in different departments, anyauthority that she had with relation to employees waslimited to department 33. Schulte credibly testified that thedepartment managers have no authority with respect toemployees in departments other than their own even whenthere is no department manager working in that otherdepartment.3.Analysis and conclusions with regard to thedischarge of Adams and the December 30 and 31meetingsa.The dischargeRespondent admits that Adams was discharged becauseof her activity in organizing for the Union. Respondent'salternate reason, that she was discharged for violating ano-solicitation rule, is not convincing in the light ofBennett's casual attitude toward another potential violatorof the same rule. At any rate, Adams' union activity wasnot only a substantial and motivating reason for thedischarge,9 but was the dominant reason. An employerviolatesSection 8(a)(1) and (3) of the Act when itdischarges an employee for such a reason. On the otherhand, an employer may, without violating the Act,discharge a supervisor for engaging in union activity.General Counsel and the Charging Party contend thatAdams was an employee. Respondent argues that she wasa supervisor.Adams punched a timeclock and was paid on the basis ofthe number of hours that she actually worked. She soldmerchandise and her duties with regard to counting basics,keeping inventory, checking orders, keeping the buy book,helping with promotions, pricing, and displays all relatedto duties that are directly tied to her sales function. Noneof them indicate any authority over employees. Herattendance at department managers' meetings and theDenver conferences also fail to indicate any supervisory9 SeeN LR Bv.WhinnMachineWorks,204 F 2d 883 (C A 1)10 "The term'supervisor'means any individual who, having authority, inthe interest of the employer,to hire,transfer,suspend, layoff,recall,promote,discharge,assign, reward,or discipline other employees, or57role over employees except to the extent that she trainedemployees by passing on matters she had learned at themeetings.However,such training or instruction does notamount to supervision.Wonderknit Corporation,123 NLRB53.Although Adams was paid an override on sales in herdepartment,her total pay, including the override,was lessthan many of the employees in other departments,and wasnot so high in itself that it could be inferred thatRespondent was paying her to supervise other employees.Schulte testified that all the department managers hadbroad supervisory powers,but such powers in a vacuumaremeaningless.As the Court of Appeals for the FourthCircuit saidinN.LR.B. v. Southern Bleachery and PrintWorks, Inc.,257 F.2d 235 (C.A. 4):... the employer cannot make a supervisor out of arank and file employee simply by giving him the titleand theoretical power to perform one or more of theenumerated supervisory functions.The important thingisthe possession and exercise of actual supervisoryduties and authorities and not the formal title. It is aquestion of fact in every case as to whether theindividual is merely a superior workman or lead manwho exercises the control of a skilled worker over lesscapable employees,or is a supervisor who shares thepower of management.The same theme was stressed by the Fifth Circuit inRossPorta-Plant,Inc. v.N.L.R.B.,404 F.2d 1180(C.A. 5), wherethe court stated:In enacting Section 2(11) of the Act Congress did notintend to exclude from its protection any individualsexcept those who possess true managerial powers. Thissection is designed to apply to supervisors with genuinemanagement prerogatives as distinguished from "strawbosses, leadmen,set-up men and other minor supervi-sory employees."S.Rep.No. 105 on S.1126, 80thCong.,1st Sess.,page 4. The company's designation ofthese employees as "department heads,""assistantforeman,"or "foremen,"isnot controlling in theabsence of delegation to them of bona fide managerialpowers.The indicia of supervisory status contained in Section2(11) of the Act 10 are set forth disjunctively,N.L.R.B. v.Budd Mfg. Co.,169 F.2d 571 (C.A. 6), and it therefore mustbe determined whether Adams meets any of these indicia.Adams did participate in the preparation of workschedules. She, Hendershot,and Whitechurch would gettogether and schedule in their own hours and then assignthe remaining number of hours in each of their quotas toemployees.These schedules were subject to review byAmen who frequently changed them.However,exceptduring peak seasons, such as Christmas, Adams'schedul-ing role amounted to seeing to it that the department wascovered when she was not there. During Adams'2-yeartenure as department manager,she had only one occasionto evaluate an employee.Even that one evaluation was sentback to her by Matheson who told her to change it. Theevaluation did contain a recommendation for a wageresponsibly to direct them,or to adjust their grievances, or effectively torecommend such action, if in connection with the foregoing the exercise ofsuch authority is not of a merely routine or clerical nature,but requires theuse of independent judgment." 58DECISIONSOF NATIONALLABOR RELATIONS BOARDincrease and the increase was given. In addition, onanother occasion Amen did ask Adams what kind of joban employee was doing, but that was the type of questionthat could have been asked of any coemployee. During the2 years, Adams had occasion to ask for the transfer of oneemployee. She asked Amen if Benton could be transferredto her department and eventually the transfer was effected.She also had something to do with the hire of fouremployees. She told Amen that her son would like to workforWards; she told Amen that Carpenter was available foremployment and that she wanted her in department 33;she told Amen that she needed additional help in herdepartment and that she thought Finch would be all right;and she told Amen that Leamaster was looking for work.All four were hired and all but her son did some work inher department. The incident with regard to Adams' soncan be discounted. Adams had no authority outside of herdepartment and the son was not hired for her department.In addition, at least one nondepartment manager employeehad asked Amen for a job for that employee's son. It wasthe type of thing that either an employee or supervisormight do. At first glance, the other three incidents doappear to indicate that Adams did have and exercisedauthority to effectively recommend the hire of employees.However, all the indicia of supervisory authority set forthin the statute are keyed to the relationship between thesupervisor and employees. There is a point at which analleged supervisor's contact with the employees becomes sominimal that an unduly strict interpretation of the Actwould lead to meaningless results. A mechanistic readingof the statute might lead to the conclusion in a hypotheticalcase where 100 production employees in a plant wouldhave to be considered supervisors because they were eachgiven final authonty to discharge two helpers who assistedthem in their tasks. Respondent has created a system underwhich a large number of persons who are designated asdepartmentmanagers have alleged supervisory powersover a number of part-time employees. The departmentmanagers are told that it is desirable to use from 60 to 65percent part-time people.[[ No matter what the motivationfor the creation of this system, the result can be that anemployee with no supervisory duties takes the label of adepartment manager and, in the view of Respondent, isremoved from the protection of the Act. Thus, Garner,who has no duties at all with relation to other employees, isa department manager and therefore under Respondent'sprototype a supervisor. Unlike Garner, Adams does havesome duties with respect to employees. The question iswhether these duties are meaningful and far reachingenough to warrant the conclusion that she is a supervisor.She customarily works alone in her department. Exceptduring peak seasons the only other employee who works inthe department is there when she is not. In October 1969Rebillet, Barns, and Leamaster worked in her departmentfor a total of 65 hours. If Adams were a supervisor usingindependent judgment to responsibly direct the work force,her total work force for that month in terms of a regular40-hour week would have been between one-third and one-half of one employee, a somewhat unusual supervisor-employee ratio. In December 1969 during the Christmasrush, employees other than Adams worked a total of 224hours in her department,still not animpressive supervisor-employee ratio. By January 1970 employees other thanAdams worked 52 hours in her department so she allegedlysupervised less than one-third of one employee. Viewing allthese factors, I conclude that Adams was a saleslady withsuch marginal, sporadic, and inconsequential supervisoryduties that it would do violence to the purposes of the Actto hold her union activity was unprotected because she hadsupervisorystatus. I find that Adams was an employee andnot a supervisor within themeaning oftheAct.12AsAdams was an employee, she was protected by the Actwhen she undertook her activities on behalf of the Unionand therefore Respondent violated Section 8(a)(1) and (3)of the Act by discharging her for those activities.b.The December 30 and 31, 1969,meetingsThe General Counsel argues that a number ofstatementsmade byBennett orSchulte during the December 30 or 31meetings with department managers violated the Act. As Ihave found that some of the department managers whowere present at the meeting, including Adams and Garner,were employees within themeaning oftheAct,Bennettviolated Section 8(a)(1) of the Act by telling and in effectwarning them that they were not allowed to solicit for theUnion,sign unionauthorization cards, or join in unionactivity. These employees had the right to engage in suchactivity; that right was protected under Section 7 of theAct; and Respondent through Bennett interfered with thatright in violation of Section 8(a)(1). This interference wasvery real as Adams was subsequently discharged becauseshe did engage in union activities. The credited evidencedoes not establish that Bennett or Schulte violated the Actby any other part of their speeches on those days.B.The Reduction in Hours of Janis Penny1.The eventsRespondent hired Penny on September 17, 1968. She isthe seamstress who does allthe alterationson garmentssold in the store. In addition, she mends stock that needrepair.From the time of her hire until February 5, 1970,she performed a good deal of miscellaneous bookkeepingwork and did many odd jobs in addition to her alterationwork.Penny was one of the early activists for the Union. Shebegan talking to the employees about November 26, 1969.In early December she solicited authorization cards for theUnion. Some of the employees signed cards in heralteration room. She herself signed a card on December 6.Some of Penny's solicitationsof employees took place oncompany time and property, but shortly after the depart-ment managers' meeting of December 30 she stopped11SeeRespExh I, Department Manager Manual-Personnel andLampcraft Industries,127 NLRB 92 Respondent urges in its brief that theTraining, p 2Board'sDecision inMontgomeryWard Co, Inc,187 NLRB No 126,12CfMontgomery Ward,93 NLRB 640, enfd as modified 192 F 2d 160indicates that Adams should in this case be found to be a supervisor(C A2),Wood Manufacturing Company,95NLRB 633;Quick ShopHowever, the facts in that case are not set out in sufficient detail to allow anMarkets, Inc,168 NLRB 180;The Ohio Power Company,80 NLRB 582;accurate comparison of the two situations. MONTGOMERY WARD & CO.59soliciting on companytime,and limited her activities tocoffeebreaks, lunchbreaks, and before and after workinghours. Penny attended about five union meetings and onoccasions picked up other employees and took them to themeetings.In early December 1969, Department Managers Hender-shot and Adams were approached on the selling floor byMaddie Orson who said she was looking for part-timealteration work. Hendershot spoke to her and directed herto the personnel office so that she could make out anapplication.He wanted to have hername on file in casethey neededan alterationlady.Also in early December,Amen received a complaint about alterations from acustomer.He followed it up by talking to DepartmentManagers Anderson, Hendershot, and Adams, all of whomsold garments that had to be altered by Penny. HendershottoldAmen that there were numerous complaints, manygarmentshad to be realtered, and in his opinion Penny'swork was not satisfactory. Adams also told Amen that shehad problems with alterations. Adams told Amen aboutMaddie Orson and Amen told her to call Orson in. Adamsmentionedthe problem of Penny working too many areasfor too many people so that she couldn't do a good jobwith alterations.13On another occasion Hendershot and Adams showedAmen some faulty work that had been done by Penny. OnDecember 17 Orson applied for the job and was told toreport for work on December 26, 1969. On December 24, 2days before Orson was scheduled to report for work, Amencalled Penny into his office about 4 p.m. and told her thathe was going to have to replace her because of complaintsabout her work. She asked who was complaining and heanswered Anderson, Adams, and Hendershot. She com-plained that Hendershot should have spoken to her if hehad a complaint and asked Amen if she could callHendershotin.14Hendershot then joined them and heconfronted Penny with three specific instances of customercomplaints. Penny maintained that the mistakes in all threesituations were made by those who marked the clothing foralteration and she had done nothing wrong. She also saidthat she wasn't allowed enough time to do her alterationwork and that it was unfair to fire her when no one frommanagementhad ever talked to her about her work before.Amen had never held a corrective interview with Pennyprior to this time, even though such an interview was thecustomary procedure. After some further discussion, Amensaid that there appeared to have been a lack of communi-cation and that he would put her on a 30-day probationand evaluate her at the end of that time. Penny said that13These findings are based on the testimony of Amen,Hendershot, andAdams. Adams averred that she agreed with Hendershot that some ofPenny's work wasn'tas good as it shouldhavebeen and thatshe probablytold this to Amen. Though she testified that she did not agree that Pennyshould be replaced with Orson, she did not deny that she had raised Orson'sname14Penny testified that before Hendershot came into the office she toldAmen that he could terminate her but he could not do it because she wasworking for the Union Amen flatly denied Penny's assertion and averredthat nothing was said about the Union.I credit Amen who impressed me asa truthful and candid witness There is no evidence that at the time of thisconversation Amen had any knowledge that Penny was active on behalf ofthe Union and it is difficult to believe that Penny would have raised it in theshe would try to do better work. The plans to hire Orson atthat time were canceled.When the probationary month had passed, Amen askedHendershot how Penny's work was going and he repliedthat it had improved. Amen also asked Adams her opinionand she agreed that Penny's work had improved but saidthat the biggest problem with the quality of Penny's workwas that she didn't have time to complete one thing beforegoing on to another. At that time Penny was receivingmerchandise, working on catalog orders, and performing anumber of duties unrelated to alteration work.is OnFebruary 5, 1970, Amen met with Penny in his office. Heshowed her and had hersign anevaluation on which heramount of productivity, accuracy,neatness, and thorough-ness were marked less than satisfactory but her "coopera-tion" was marked more than satisfactory. The comment onthe form indicated that quality was not good even thoughshe had the ability. Her current overall status was markedsatisfactory.16 He also took her off probation and gave hera 10-cent-an-hour raise. However, after explaining that hethought she would do a better job if she spent her timestrictlyon alterations, he told her that she would donothing but alteration work and her hours would be cut to20 a week from the 40 she had been working.i7 Penny hasbeen able to keep substantially current on the alterationwork with her 20-hour schedule and it has never beennecessary to contract out any of that work.Sometime between the February 5 meeting with Amenand June 1970, Penny heard there was a full-time openingin the receiving department. She went to Amen and askedwhether she could have that job. At the time there weretwo full-time employees working there as marker checkers.He declined her request, saying that the opening wouldonly be for a part-time job because they were only going tohave one full-time and one part-time marker checker.Penny credibly testified that at the time of the trial therewere two full-time marker checkers. For 6 or 7 weeksstarting in June 1970, Penny worked in the receiving roomwhere one of the employees was on vacation and themerchandise had accumulated because of a Teamsters'strike.During that time, Orson filled in for her onalterations. Penny also worked at or near full-time duringNovember and early December 1970 when the Christmasmerchandise began to come in. She helped with theunpacking and also with the selling.The charge which alleged that Penny's hours werereduced because of her union activity was filed on May 18,1970. In the middle of July, Bennett called Penny into theadvertising room and told her that he would like to talk toher about the charge. He also told her that she was undercontext of this conversation where she was trying to convince him that shewas a good worker and should be retained.15Adams' tes.imonyconcerning this conversation was extremely vagueWhenasked whether she recalled telling Amen thatPenny's work hadimproved, Adams answered that Penny's work hadimproved.When thesamequestionwas pursued, she answered thatshe probably did but shedidn't recall.16Pennytestified that this evaluation rated herwork "good "17Pennytestifiedthat Amen also told herthat he hopedshe could stayon with the20 hoursbut he didn'tknow whether she would be able tomanage it withher five children Amen deniedany suchremark and averredthat he didn'teven knowat thetime that she had five children.IcreditAmen. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDno obligation to talk to him and whether or not she decidedto speak to him would not affect her employment. She toldhim that at the December 24 meeting Amen had threat-ened to replace her because of unfounded charges abouther work, that she was placed on probation and then takenoff but her hours were cut, and that she didn't think it wasfair.He asked her why she thought that it was connectedwith the Union and she replied that it was well known thatshe was one of the organizers and she felt that people suchas Fresquez and Hendershot kept watching her. She toldBennett that every time she talked to Adams in thealteration room, Fresquez reported it to Schulte on thephone and that she knew because she could hear the digitson the phone that Fresquez used to dial.18On September 2, 1970, Schulte called Penny into hisoffice to complain about work that she had done on a suitthat he had purchased. Amen, who is responsible for allnonsellingareas of the store, was also called in. Schultecomplained about the poor pressingjob on his suit and shereplied that the equipment didn't work. Schulte said hewould get the equipment fixed. Amen credibly testifiedthat they also discussed the matters set out in a correctivereview report which was signed by Penny, Amen, andSchulteand dated September 2, 1970. That memomentioned various complaints about her work, the numberof hours she needed for alteration work, and how she couldget assistants.19Penny's suspicion that she was being watched and thatthe digits she heard being dialed by Fresquez belonged toSchulte are insufficient to establish that Respondent hadknowledge of her union activities before the tentativedecision to discharge her in December 1969. There is noprobative evidence in the record that Respondent did havesuch knowledge at the time of Amen's December 24conversation with Penny. However, Fresquez did testifythatshe transmitted certain information to Schultebetween that time and February 5, 1970, when Amenreduced Penny's hours from 40 to 20. That testimony bearsscrutiny. She testified as follows: Immediately after theDecember 30, 1969, meeting with departmentmanagers,she told Adams that she was afraid for her job and Adamssaid that Bennett had only been sent there to scare them. Afew days later she went into Schulte's office and told himthat she had signed a union card. He asked her who gaveher the card, who was present, and where she signed it. Shereplied that Adams had given her the card and she hadsigned it in the seamstresses' room in the presence of18Penny testified that Bennett asked her to sign a statement and shecomplied Bennett denied taking a written statement from Penny I creditBennett.18The text of the memo wasIt again became necessary for Mr. Schulte to call in Jannis [sic I Pennyfor a personal Corrective Interview The areas of discussion were asfollows.1.Quality of work performedMr.Schulte discussed at length the complaints received byNellAnderson, Pete Hendershot, Mr Clayton, Dist Mdser,That were due to the quality of work that she has put out duringpastmonths. Specific example was Mr Schulte's suit and thecondition it was turned out by Jannis Penny Another exampleis the quality of work performed on Mr. Amen's suits altered byJannis Penny2.Improvement of productivityItwas brought out by Mr Amen and Mr Schulte and admittedRebillet and Penny. He told her that he appreciated hercoming in and being honest with him and he hoped that ifthere were others who had signed that they would do thesame. He also told her that she should send a registeredletter to the Union to have them return her card. He askedher if she had seen Adams, Penny, or Rebillet passing anyother cards in the store and she replied that she had not. Asshewas leaving, he asked her to keep him posted. Onanother occasion there wasa meetingin the office when heasked her if Adams had been talking to her about theUnion any more.Sometimein January 1970, Schulte cameinto her department and asked her how things were going.She told him that Penny had told her there was a unionmeeting that night at the union hall and he replied, "Itmight be well worth the while to drive up there." He toldher to keep up the good work and walked off. There wasstillanotherconversation with Schulte in his office inFebruary or March when Schulte asked whether she heardany more aboutthe unionactivity and whether she knewwho signed union cards. She told him that Penny, Adams,and a number of other people had signed cards. Hethanked her and told her that he appreciated her helpinghim out. On several occasions she called Amen to tell himthat there was a union representative in the store. On April3, 1970, which was the day that she was discharged, Schulteasked her whether she had seen Penny or Rebilletpassingunion cards throughout the store. She answered that shehad not.20Schulte specifically denied ever telling an employee ordepartment manager anything about driving by a unionmeeting.He also denied that he told her to withdraw herunion card. He acknowledged that Fresquez came into hisoffice sometime shortly after the December 30 departmentmanagers'meeting and told him that she had signed aunion card. He avers that she also told him that she wasgoing to call the Union to cancel it and asked him whetherthere was anything else she could do. He then told her thatshe might want to send a certified letter but that would beup to her. When his attention was directed to January 1970(presumably his conversation with Fresquez), Schultetestified that he did not recall a conversation with anyemployee in which he questioned or otherwise interrogatedthe employee with respect to that person or any otheremployee's union activities.Ido not believe that Schulte was always a completelycandid witness. However, most of Schulte's testimony wasdirect, straightforward, and quite believable. On the othertobyJannisPennymany weeks only require 10 firs forAlteration work. The balanceof workweek employee shouldassistNel Andersonand MertWilloby inpricing and puttingmdseawayIf she still has extra time on her hands to get to Mr.Amen for additionalassignments.3.Concernfor performanceItwas also brought out that she must be concerned enough tosee that these areas are corrected and that if she requiresassistance she is to get withMr Amen and MrSchulte for suchassistance20During the interview,she gave Bennett a statement saying that Adamshad askedher to attend a union meeting whentheywere leaving theDecember 30 meeting.In its brief Respondent points to the fact that thisinterviewtook placeafter Fresquez had been discharged and that thereforeshe was not an employeeat the time I find that argumentunpersuasive. Theentire incidenttook placeduring the termination interview. MONTGOMERY WARD & CO.61hand,my observation of Fresquez as she testified led me tothe conclusion that very little reliance could be placed onher testimony.She had been discharged under somethingofan emotionally charged cloud(unrelated to anyprotected activity)and she appeared to be so biased andbitter againstRespondent that I believe she was moreinterested in furthering a personal vendetta than in helpingto illuminate the true facts.Iam reluctant to acceptFresquez'testimony unless independently corroboratedand where,as here,that testimony was contradicted bySchulte whose testimony I believe to be more credible thanhers,I am unable to give credence to her assertions. Withregard to these alleged conversations between Schulte andFresquez I therefore find that the General Counsel hasproved by credible evidence only that Fresquez volun-teered to Schulte the information that she had signed theunion card and that she was going to call the Union andcancel it,and that Schulte told her she might want to senda certified letter when she asked him if there was anythingelse she could do.Amen was the supervisor who originally decided toterminate Penny,who put her on probation,and whoultimately reduced her hours of work from 40 to 20. Hetestified that he did not know that she was active on behalfof the Union until he saw her as an observer in the unionelection onMay 13,1970.Amen impressed me as athorough,conscientious,and truthful witness. In theabsence of any credible evidence to shed doubt on hisassertion,I credit him.2.Analysisand conclusions as to Pennya.The reductionin hoursThe General Counsel contends that Respondent violatedSection 8(a)(1) and(3) of the Act by reducing Penny'sworkweek because she engaged in protected activities.Respondent bore an animus toward the Union. Penny wasactive on behalf of the Union.She signed a card herself,solicitedothers to sign,and had cards signed in heralteration room.In addition,she attended meetings andtook other employees to meetings.Within a short timeafter her organizing activity began she was selected fordischarge and then put on probation.After a month'sprobation she was reduced from 40 to 20 hours a week.Subsequently her application for full-time work in thereceiving department was denied. However,Ido notbelieve that the General Counsel has established by apreponderance of the credible evidence that Penny's illfortune was usually connected to her union activity. Thefirstdifficulty is a lack of credible evidence that Respon-dent was aware of her protected activity.There is noevidence of knowledge as of the December 24 meetingwhen Penny's difficulties began and she was placed onprobation.Ido not credit Penny's assertion that after shewas told she was to be discharged she volunteeredinformation about her union activity.I am also unable tocredit Fresquez'assertion that she told Schulte in earlyJanuary 1970 that she had signed an authorization card inthe seamstresses'room in the presence of Penny. I wasimpressed with Amen's credibility and I believe him whenhe testified that he had no knowledge that Penny wasactive on behalf of the Union until the date of the electionwhen she was an observer.Amen was the one who decidedto reduce her hours.The Board has held:"Unquestiona-bly,knowledge by the Respondents of the dischargees'union activity is a prerequisite to a finding that thedischarges were made for that reason,and the GeneralCounsel has the burden of proving this knowledge beyondmere suspicion or surmise,"Mook Weiss Meat PackingCompany,160 NLRB 546. See alsoKayser-Roth HosieryCo., Inc.,166 NLRB 372. The record does not establishthat Penny'sunion activities were carried out in such amanner or at such times that in the normal course of eventsRespondent would have had to notice them,so as towarrant the inference of company knowledge under theBoard's so-called"small plant doctrine."WeissPlowWelding Co.,Inc.,123 NLRB 616;Hadley ManufacturingCorporation,108 NLRB 1641;Saxon Paint Stores,Inc.,160NLRB 1757.Even if knowledge of Penny's union activitiescould be inferred to Respondent,theGeneral Counsel'sargument would be in difficulty.With proof of suchknowledge General Counsel would havea prima faciecase.But I believe Respondent's defense is sufficient to rebut it.Penny was in fact having difficulty with her alterationwork. Amen did receive complaints and Adams herself,who was the spearhead of the union drive and obviouslysympathetic to Penny,told Amen that she had problemswith alterations.Adams even mentioned to Amen thename of Orson, the girl who was to be broughtl in to replacePenny.At the December 24 meeting with Penny, Amenchanged his tentative decision to discharge her and he gaveher another chance on probation.Adams had said thatPenny's problem was that she worked too many areas fortoo many people so that she couldn'tdo a good job onalterationsand Amen's decision at the end of theprobationary period to put Penny on a 20-hour schedule todo only alteration work was not so unrelated to ordinarybusiness considerations that an inference could be drawnthat it was keyed to Penny's union activity.Subsequently,therewere other complaints about Penny's work butRespondent took no action other than talking to her aboutthem.Ifind that the General Counsel has not proved by apreponderance of the credible evidence that Penny wasdischarged in violation of the Act.b.The Fresquez conversationsGeneral Counsel contends that Respondent throughSchulte violated Section 8(a)(1) of the Act on a number ofoccasionswith regard to conversations with Fresquez.Based on my credibility findings,which are set forth indetail above, I am unable to find that Respondent violatedthe Act through any of these conversations.C.AdditionalIncidentsThat AllegedlyViolatedSection 8(a)(1) of the Act1.The no-solicitation rule-facts and conclusionsAs set forth above,on December 30, 1969,Bennettnotified the department managers that Respondent had ano-solicitation rule that prohibited employees from distrib- 62DECISIONS OF NATIONALLABOR RELATIONS BOARDuting union literature or soliciting membership in unions orfraternal, religious, social, or political organizations oncompany time, but that allowed employees to engage insuch activity on company property. Sometime thereafterSchulte posted on the bulletin board a similar notice whichallowed employees to solicit on company property but notcompany time. This notice, however, applied only to unionliterature and solicitation. Except for Adams, the depart-ment managers had not been told about the no-solicitationrule prior to the December 30 meeting with Bennett21 andsome employees credibly testified that they did not knowabout the rule until they saw it posted in mid-April 1970.However,many employees knew that they were notsupposed to engage in union activity on company time.Adams told as much to Rebillet in mid-December andemployee Lucille Galka was told at a union meeting thatshe was not to solicit for the Union on company time.Respondent has never put a limitation on solicitation forthe "Sunshine Fund" type of gift or for charities such asUnited Fund. Supervisors have solicited employees forcontributions toUnited Fund on company time. Inaddition, collections are often taken on company time topay for presents for departing employees, wedding gifts,and the like. Contributions were even gathered at one timefor a present for Schulte.Neither the General Counsel nor the Charging Partycontends that the Respondent's no-solicitation rule isunlawful on its face. A rule which prohibits union activityon worktime is presumed to be valid but this presumptioncan be overcome by a showing that the rule was notpromulgated in furtherance of the employer's legitimatebusiness needs but was for the purpose of interfering withthe rights of employees to organize, In the instant case therule may have existed prior to the Union's organizationaldrive but the employees were not notified of its existencenor was it in any way enforced prior to the drive. It was atthe very least repromulgated after the drive began. It wasput into effect in mid-December when Amen warnedAdams about soliciting on companytime; it was broughtup again when Bennett and Schulte addressed the storemanagers on December 30 and 31; it was subsequentlyposted for employees to read in a form that applied only tounion solicitation; and it was used as one of the reasons forfiringAdams on April 3, 1970. While enforcing the no-solicitation rule against the union activity, Respondent notonly closed an eye to but had supervisors participate inwidespread solicitations for gifts and charities.InHoisery Corporation of America,175 NLRB No. 31,enforcement denied 422 F.2d 784 (C.A. 7), an employerposted a no-solicitation rule that prohibited union activityon workingtime.That employer permitted collections for a"flower fund," the selling of hoisery, and allowed talkingabout other subjects during working time. The Boardfound that the presumption of the validity of the rule hadbeen rebutted by a showing that the rule was notpromulgated until the advent of the union organization,that the rule on its face prohibited only union organization,21Adams became aware of the rule even before the Bennett meetingthrough her conversation with Amen in mid-December 1969 as describedabove.22Galka testified that Schulte said that he was not for the Union, thatthe store had made good progress,and that if the Union got in the progressand that the employer allowedsolicitationsof other kindsduring working time. The Board further held that in suchcircumstances it was incumbent on the employer to showthat the rule was legitimately required for businesspurposes. Though the Seventh Circuit Court of Appealsrefused to enforce the Board's Order and specificallyrejected the Board's rationale with regard to the no-solicitation rule, I am bound by the Board's decision. InE.D.S. Service Corporation,187 NLRB No. 92, the Boardheld: "We agree with the Trial Examiner's finding thatapplication of the no-solicitation rule to Coker's unionsolicitation,whilenot applying it to numerous andextensive instances of solicitation for other purposes, wasclearly disparate and discriminatory." See alsoSanfordFinishing Corporation,175 NLRB No. 60;Lou DeYoung'sMarket Basket, Inc.,159 NLRB 854 (see 181 NLRB No.10, for subsequent changes on other grounds).Ibelieve that the above-cited cases are controlling andtherefore I find that Respondent violated Section 8(a)(1) oftheAct by discriminatorily enforcing a rule againstsolicitation for the Union.2.The meetings of May 7 and 8, 1970-factsand conclusionsOn May 7 and 8, Schulte and Bennett met with sevendifferent groups of employees in the training room. Themeetingswere staggered to allow some employees toremain on duty. Eight different employees or departmentmanagers testified about what was said at these meetingsand each heard something slightly different. None of themimpressedme with having an exceptionally accuratememory. Bennett also testified in detail concerning thesemeetings. Substantial parts ofBennett's testimony werecorroborated by the otherwitnessesand I was extremelyimpressed by his ability to remember the details of themeetings. I find him to be a credible witness and I accepthis version of those meetings. Schulte opened each meetingby introducing Bennett and telling the employees that hepersonally opposed organization and did not think that theUnion would be a good thing for the store.22 Bennett thentook over the meeting and explained to the employees thedetails of the pending election. He told them that on the13th they would be given time off in order to vote andexplained to them about the voting booth and the secretballot.He then said that the purpose of the meeting was toanswer any questions that the employees might have. Theemployees raised a great number of questions relating toemployment during the meetings. Bennett was asked aboutthe company benefit programs, wage policies, retirementplan, group insurance, eligibility for different programs,miscellaneous working conditions, the retirement plan, andtheWyoming right-to-work law. He attempted to answerallthequestions.The question with regard to theretirement plan related to eligibility and he answered thatan employee had to be on the payroll for 5 years to beeligible and that the plan was a contributory one. Anwould slow down.Schulteacknowledgedthat he told the employees that hepersonally opposed theUnion and Bennett recalled that Schulte also saidthathe didn't think theUnion would be a goodthing for the store I believethatBennett'srecollectionofSchulte 's actual wordswas clearer thanGalka's MONTGOMERY WARD & CO.63employee raised a question as to whether she could becalled in for less than 4 hours scheduled work and heanswered the company policy was that the normalminimum shift was 4 hours. At a number of meetingsemployees asked about the less than 4-hour shift and eachtime he answered that the company policy was for a 4-hourshift unless the employee was unavailable for the 4 hoursand was willing to work for less time.23 When asked aboutthe right-to-work law, he answered that employees did nothave to join a umon but that a union had the right andobligation to represent the entire bargaining unit, bothmembers and nonmembers. He was asked whether it wasproper for the Company to extend the lunch hours so as toavoid paying overtime and he answered that that wasproper only if the person involved consented 24 Whenasked about the Company's holiday pay policy, he saidthat the compensatory time would be given if a holiday fellon a nonscheduled workday for an employee but thatholiday pay would be given if it fell on a normallyscheduled day.25 He was asked whether he thought theUnion would give more job security and he replied that theonly job security came in the long run from a successfulstore and that, if an employee did not do his job, hecouldn't expect to be retained for long whether or not therewas a umon. He added that at a storewide level unless theemployees worked together and produced a reasonablereturn for the company that store would be closed whetheror not there was a union. He also said that in recent yearsthe trend was to close smaller stores which were notprofitable and this had occurred in both union andnonunion stores.26 Some of the employees complainedabout Amen being hard on them and he answered thatAmen had a very difficult job trying to keep the storewithin its budget, that Amen had to crack down onexpenses, that whether or not the Union won the electionAmen would still have to do his job, and that the results ofthe election wouldn't change Amen's personality. Oneemployee, Waldeen, asked whether it was company policyto require a woman to work 8 years without receiving awage increase. He told her he didn't think it was likely andhe would talk to her after the meeting. He did speak to herafter themeeting and was told that the employee inquestion was Bonnie Weil. He told Waldeen that frequent-ly an employee's wage level depended on how well she didher job and that he didn't think it was proper for the two ofthem to discuss the matter since it should be between theemployee and management. Waldeen asked whether hemeant that she shouldn't talk about it, and he answeredthat that was right, that they shouldn't talk about anybodyelse's wagerate.27 Afterward he looked up Weil's personneljacket which indicated that a number of raises had beengiven.Before thesemeetingswithBennett,employees Galkaand Penny had sometimes been scheduled for less than 4-hour shifts. Galka was not given any shifts of less than 4hours afterthe meeting, and Penny's schedule was changeda week or so later so that all her shifts were at least 4 hours.She did not recall whether the change was before or afterthe election. Department Manager Gano had on occasionsbefore themeeting beengiven 1 3/4-hour lunchbreaks soas to avoid overtime pay and this was not repeated for herafter themeeting.Department Manager Garner crediblytestified that no changes with regard to the 4-hour call-inpay or the extra length lunch hour were made until afterthe election. Though Garner might not have been in aposition to have full knowledge in this matter, there is noevidence to refute her.In response to questions Bennett told employees whatcompany policy was with regard to the 4-hour, call-in payand extended lunchtimes to avoid overtime. Practice hadnot conformed to this policy and after the meeting thepracticewas changed. However, the changes were notmade until after the election. InMontgomery Ward & Co.,Inc.,187NLRB No. 126, the Board found that asupervisor's speech to employees that was in many respectssimilar to the one in the instant case violated Section8(a)(1) of the Act. There a preelectionannouncement wasmade to employees concerning the company's policy oncall-in pay and payments were then made to employeespursuant to that policy. The Board found that thisconstituted an unlawful attempt to influence the employ-ees' choice in the pending election rather than a lawfulattempt to correct an inequity. That case is distinguishablefrom the instant one on several grounds, however. In thatcase the supervisor told employees at subsequentmeetingsabout the call-in benefits which had been accorded toemployees and prophesized that the employees would get"absolutely nothing". from the union if they won theelection. In the instant case the changes were made onlyafter the election and Respondent did not use the entirematter as a tool to influence the election nor did it comparewhat it was giving the employees to the "absolutelynothing" they would receive from the Union.Ifind that General Counsel has not established by apreponderance of the evidence that Respondent through23 Some employees testified that Bennett said he would check into the 4-hour call-in situation and others that they would be paid for 4 hours. I creditBennett'sversion which was that he simply told them what company policywas24 Several employees testified that there were questions relating toovertime and complaint was made that certain supervisors and employeeswere required to take 1 3/4 lunch hours in order to avoid the payment tothem of overtime Garner testified that Bennett said he would look into it Icredit Bennett's contention that he told the employees what company policywas with regard to that problem2sGarner testified that an employee complained about getting time offrather than overtime pay for working holidays andBennettanswered thatfrom then on they would get time and a half for holidays they had worked Icredit Bennett's assertion that he simply told them what company policywas26 Jones testified that Bennett told them that there was nothing inbenefits that the Union could give them that the Company hadn'talreadyprovidedPenny testified that he said that the Union wouldn't getadvantages for them, that there could be a stoke or walkout, and that insome areas where a store went union the store had closed.Ibelieve thatBennett's version of these matters, as set forth above,is a more completeand accurate account of what happened.27Waldeen testified that she complained an employee had not received araise in 8 years and Bennett said that he doubted it and asked to talk to herafter the meeting.She further averred that after the meeting she told himthat the employee was Bonnie Weil and he said that he didn't want her tomention it and he wouldn'teither I credit Bennett's fuller version of theincident as is set forth above. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDSchulte or Bennett violated the Act by statements made atthe meetings on May 7 and 8.28Ifurther find that the General Counsel has notestablished that the changes of practice with regard to call-inpay and extended lunches to avoid overtime weremotivated by a desire to or did undermine the Union orinterferewith the rights of employees to engage inconcerted activities.3.The wageincreases-facts andconclusionsThe complaint alleges that during January, February,March, and April, 1970 Respondent granted wage increas-es to numerous employees to discourage union activity. Itis undisputed that a large number of wage increases weregiven to employees and department managers betweenNovember 1969 and April 1970. However, it is equallyclear that periodic wage increases have been given to manyof the employees and department managers over the years.The General Counsel argues that many of the 1970increases were in amounts substantially more than priorincreases and that fact indicates that the purpose behindthe raises was to thwart unionization.29 However, evenassuming that the December 1969 through April 1970 wageincreases were more extensive than in previous years, I donotbelievetheGeneralCounsel has proven by apreponderance of the evidence that the increases weremotivated by a desire to undermine the Union. Though thecomplaint alleges that the unlawful wage increases beganinDecember 1969, the company records show that 17employees and 4 department managers were given increas-es, some of them up to 25 cents an hour (which wasextremely high by Respondent's standards) in November1969.That was before the union drive attained anymomentum and at a time when there was no showing thattheCompany had any knowledge of union activity. InDecember 1969, after the campaign was well under way,only three employees and two department managersreceived increases. In January, 24 employees and 1department manager received an increase; in February, 10employees and 1 department manager; in March, Iemployee, and in April, 16 employees and 25 departmentmanagers.Respondent contends that all the raises had as abackground the fact that the business of the store had beenimproving and the profit picture warranted substantialwage increases. The increases were of two kinds. The firstwas a general upgrading pursuant to a wage administrationplan and the other was keyed to periodic merit increases.The Cheyenne store was one of the stores subject to ageneral wage administration plan put into effect in the fallof 1968. The plan was not implemented at the Cheyennestore because Schulte had received instructions to waituntil a field representative came to the store from theregional office.Under the plan, job grades had to be28The complaint does not allege that Respondent violated the Act bysoliciting grievances prior to the election for the purpose of undermining theUnion However, the Charging Party urges that I find a violation on such atheory, citingTexaco, Inc,436 F.2d 520 (C A. 7) Schulte told theemployees his thoughts about the Union and Bennett then gave them thedetails of the pending election Though Bennett did open the meeting forquestionsand some of the questions related to employment problems, Idetermined for all employees except department managersand commission salesmen (who were not subject to theplan) and then a wage scale had to be selected for theCheyenne locality. Respondent's headquarters approvedthe plan for the Cheyenne store in a letter to Schulte datedOctober 3, 1969. That letter directed Schulte to startimplementing the plan. Under the plan employees were tobe brought to the minimum level for their classifications byFebruary 1970. Schulte met the deadline and by January29, 1970, all the raises required under the plan had beenput into effect. These were not merit increases but wereraises pursuant to a plan which had been in its formativestages well before any union activity at the store.At least since 1958 (and at the Cheyenne store since itsopening), it had been company policy to appraise nonsell-ing employees on their anniversary date of employmentand all selling employees and selling department managersby April 15 of each year. According to the credibletestimony of Shirley Schwarding, a personnel clerk forRespondent, prior to December 1969, evaluations weremade on a rather irregular basis but on that date she wastold by Amen to get out all the evaluations that were due.These evaluations were the foundations on which wageincreases were given. Prior to that time, in early May 1969,Schulte had received a letter from Respondent's KansasCity headquarters stating:Performance appraisals for department managerswere scheduled to be completed in line with companypolicy by April 15.On the return sheet below, indicate that you havecomplied with company procedure and assure us andyourself that all appraisals have been handled andcovered with the respective employees.With that reminder in back of them, Schulte made certainthat all appraisals, and the resulting wage increases, weregiven to the selling department managers by April 15, 1970.Thus, it appears that the machinery which led to the meritincreases as well as to the increases under the wageadministration plan were in operation well before anyunion activity began at the Cheyenne store. I find that theGeneral Counsel has not established that there is a causalconnection between the union activity and the wageincreases.D.The Refusal ToBargain1.The factsAll selling and nonselling employees employed by theRespondent at its retail store at 1510 Pershing Boulevard,Cheyenne,Wyoming, excluding professional employees,confidential employees, guards and supervisors as definedin the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.3oBy a letter dated March 5, 1970, which was hand-don't think it could fairlybe said that he was soliciting grievances.29The General Counsel'sbriefmakes no effort toanalyze thevoluminous exhibitswhich hecontendssupport hisclaim and theChargingParty'sbriefiscontent to compare the 1969 and1970 raises of 19departmentmanagerswhich show thatsome of the managersreceived morein 1970 than 1969.30The partiesagreed in the representation proceedingthatthis was an MONTGOMERY WARD & CO.65delivered to Schulte on that day, the Union advisedRespondent that it represented a majority of the sellingand nonselling employees at the Cheyenne store andrequested recognition and bargaining. Respondent did notgrant the request then or at any time thereafter. In a letterto the Union dated March 18, 1970, Respondent ques-tioned the reliability of authorization cards and invited theUnion to petition the National Labor Relations Board foran election.On March 5, 1970, Respondent employed no more than128 employees in the bargaining unit described above.Respondent Exhibits 13 and 14 were admitted in evidenceby stipulation. They showed 128 persons employed onMarch 5, 1970. It was further stipulated that all of themcontinued their employment through March 18, 1970. Fournew employees were hired between March 5 and 18 for atotalof 132. Of the 128 persons employed, 29 weredepartment heads. The two exhibits listed 27 departmentheads, but a stipulation listed 2 more, Billie Garner andHarolde Lipke. The employee status of all departmentheads was questioned. Seventy-two union authorizationcards were received in evidence. A comparison of thesecards with the stipulated lists of persons employed in theappropriate unit shows that 53 were signed by nondepart-ment manager employees prior to March 5, 1970; 12 weresigned by department managers prior to that date; 6 weresigned by nondepartment managers between March 6 and17, 1970; and 1 (Ralph Luna, G.C. 9X) did not correspondto any name on the stipulated list.31By March 5, 1970, 72 persons had signed authorizationcards out of the 128 persons employed. By March 18, whenRespondent formally rejected the demand for recognition,the Union had 78 cards out of the 133 persons employed(128 plus 4 employees listed on the stipulation as hiredafterMarch 15 plus Collins). However, these figuresinclude department managers whose supervisory status isin issue. An examination of the status of the departmentheads and the accuracy of the listing of employees must beundertaken.The employee list contains the names of Shipping andReceiving Warehouse Manager Clay Moms, Auto ServiceManager Ronald McGuinnis, and Repair Service ManagerGrant Morrison. Though the list of employees in evidencedoes not state that these three individuals were departmentmanagers, Schulte credibly testified to their titles.Mom-son, who earns $165 a week, has six employees under him;McGuinnis at $150 a week has eight; and Morris at $110per week has seven. They are all classified as exemptemployees who are exempt from the provisions of the wageand hour law. Schulte acknowledged that they have tosupervise employees for a certain number of hours perweek and make over $100 a week to come into thisclassification. He also testified that Morrison and McGuin-nis, as well as DeJohn (Morris' predecessor as shipping andreceiving warehouse manager) all had and exercised theappropriate unit for bargaining and the matter was not contested at thetrial.31Theindex on p. 238 of the transcript shows that the authorization cardofThomasMaxwell, G CExh 9(BBB) was not received in evidenceHowever, p239 ofthe text of the transcriptcorrectlyshows that the partiesstipulatedthat G C Exh.9 (BBB)was signed on thedate thatappeared onthe card(March 12, 1970)and that Maxwell was an employee both at theright to hire employees. I find that they are supervisorswithin the meaning of the Act and that they should not becounted in the total employee complement.Ihave found that Evangeline Adams was an employeewithin the meaning oftheAct.Ialso find that BillieGarner, who had no employees to supervise, who was toldby Bennett that she was not bound by the rules regardingunion solicitation applicable to department managers, andwho was not even listed on Respondent Exhibits 13 and 14as a department manager, was also an employee within themeaning of the Act.Isabelle Christiansen is manager of department 16 andDora Bollin manages department 18. Much of their work istogetherand they both perform basicallythe samefunctions and duties as Adams. Respondent's records showas follows:During October 1969, the only person whoworked in departments 16 and 18 other than the twodepartment managers was one employee who put in a totalof 47 hours between the two departments. Thus, each ofthe two department managers was allegedly a supervisorfor some 6 hours per week during that month (it will beremembered that Schulte credibly testified that departmentmanagers have no authority as supervisors outside of theirown departments). Six hours per week roughly coincideswith the amount of time that normally has to be filled forlunch and break times. In November 1969, the monthbefore the holiday season, three part-time employeesworked in departments 16 and 18 for a total of 126 hours.Even this, however, amounted to only some 32 hours perweek between the departments or 16 hours of employeework in each department each week. In December thethree part-timers worked a total of 186 hours for a total ofsome 23 hours of employee working time in eachdepartment per week. In January the two departmentswere back to one part-time employee working a total of 91hours; in February, one part-time employee working 82hours (with one other part-time employee working 1 hourduring the entire month); in March one employee 86 hoursand another 6; and in April one employee 103 and another39 hours. Christiansen credibly testified that at the time ofthe trial one part-time employee worked some 4 hours aweek between the two departments. I find that anysupervisory duties that Christiansen and Bollin may havehad were exercised so sporadically and so incidentally totheir basic job as sales girls that they cannot be consideredsupervisors within the meaning of the Act. I therefore findthat they were employees.With regard to the supervisory status of some of theremaining supervisors, there was a good deal of testimony;with regard to the status of others there was no testimony.However, even without resolving the supervisory status ofany of the other department managers, it appears that theUnion did represent a majority of the employees prior toRespondent's March 18 written rejection of the Union'sdemand for recognition. At least until that date thetime he signed it and on March5, 1970.My receipt of the stipulation inevidence included receipt of the cardThe name Clifford Collins does not appear on the employee list, but hiscredible testimony shows he was employed sometime before March 16,1970,when he signed an authorization card Therefore,by March 18, 1970, Re-spondent employed 133 persons 66DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion's demand for recognition was outstanding andcontinuing. At that time there were 133 persons employed.Three exempt employees must be deducted for a new totalof 130. Of the 130 there were 29 department managers, ofwhom I have found that 4 were employees, leaving 25potential supervisors. Temporarily deducting those 25 fromthe 130, 105 employees were in the unit. Adding the 53cards signed by employees prior to March 5, the 6 cardssigned by employees between then and March 18, and the4 cards signed by department managers who have beenfound to be employees, the total card count was 63. Of the25 department managers whose status as supervisors wasnot determined, 8 signed cards and 17 didn't. If we viewthe General Counsel's case in the worst possible light, wemust add the 17 department managers who didn't signcards to the employee complement to maximize thenumber in the unit and not include the 8 who did signcards so as to minimize the number of cards that can becounted in the unit. Adding the 17 department managerswho didn't sign cards to the 105 employees in the unit,totals 122 and the Union had 63 authorization cards, aclear majority.322.Analysis and conclusions as to the 8(a)(5)allegationIhave found that the Union made a demand forbargaining in an appropriate unit; that the Unionpossessed authorization cards from a majority of theemployees in that unit at a time while the demand was stilloutstanding; that Respondent rejected the demand; andthat Respondent discharged Department Manager Adams,an employee, because of her activities on behalf of theUnion, warned employees who were department managersthat they could not engage in union activity, anddiscriminatorily enforced a no-solicitation rule so as tointerfere with employee rights.InN.L.R.B. v. Gissel Packing Co.,395 U.S. 575, theUnited States Supreme Court indicated that a bargainingorder would be appropriate in two situations. The first iswhere "the employer's threats of reprisal were so coercivethat, even in the absence of a Section 8(a)(5) violation, abargaining order would have been necessary to repair theunlawful effect of the [unfair labor practices]." I do notbelieve that the unfair labor practices in this case are soextreme as to warrant application of that theory. Thesecond situation where a bargaining order is appropriate is"in less extraordinary cases marked by less pervasivepracticeswhich nonetheless still have the tendency tounderminemajority strength and impede the electionprocess." The Court also held ". . . an employer can insiston a secret ballot election, unless, in the words of theBoard, he engages 'in contemporaneous unfair laborpractices likely to destroy the union's majority andseriously impede the election.' " In implementing thepolicies set forth inGissel,the Board held inGarland32There are 17 employees who were on military leave due to militaryservice in the Armed Forces.These have not been counted in determiningthe overall employee complement for computing the Union'smajoritystatus.Aero Corporation,149NLRB 1283,1291, enfd.363 F.2d 702(C A.D C.).Respondent argues in its brief that many of the Union's authorizationKnittingMills,178 NLRB No. 62, ". . . the Board mayfind an 8(a)(5) violation and issue a bargaining order wherethe possibility of erasing the effects of [the] past practicesand ensuring a fair election (or a fair rerun) by the use oftraditional remedies . . . is slight ...[therefore] employeessentiment once expressed through cards would, on balance,be better protected by a bargaining order. . . ." inShipShapeMaintenance Co.,189NLRB No. 58, the Boardexpressed the test to be applied in terms of whether thelingering effects of the unfair labor practices rendereduncertain the possibility that traditional remedies couldinsure a fair election, and whether the Union's majoritycard designations obtained before the unfair labor prac-tices provided a more reliable test of the employees' desiresand better protected employee rights than would a rerunelection 33Applying the applicable criteria to the instant case, I amunable to find that Respondent unlawfully refused tobargain with the Union, that the Respondent's unfair laborpractices were so significant and far-reaching as to renderuncertain the possibility that traditional remedies couldinsure a fair election, or that the cards would provide amore reliable test of employee desires and better protectemployee rights than would a rerun election. Respondent'sviolations have been far from blatant and to a large extentthey have been self-limiting in their impact on theemployees. I have found that the discharge of Adams andthe statements to employee department managers that theycould not participate in union activity violated the Act, butitwas well known to everyone at the store that departmentmanagers were in some ways distinguishable from theordinary rank-and-file employees. The supervisory issueregarding department managers was very real and eventhough I have found against Respondent on that issue withregard to Adams and some of the other employees at thedepartment managers' meeting, I do not believe, and thereis no reason to conclude that the employees believed, thatRespondent raised it simply as a smoke screen to disguisean attack on the Union. Though, as I have found below,the Employer's unfair labor practices are sufficient to setaside the election, I do not believe that the impact onemployees was sufficient to render uncertain the possibilityof a fair rerun election. The only other finding of unfairlabor practice relates to Respondent's use of its no-solicitation rule. Here again, the impact on employees wasvery limited. In a retail store an employer may lawfullyforbid solicitation on both company time and in sellingareas.Respondent's rule was limited to a proscriptionagainst soliciting only on company time. The disparateenforcementof the rule encouraged solicitation forcharities and "sunshine fund" gifts without permanentlydamaging the Union's prospects. I do not believe that thisviolation, after being remedied by traditional means, wouldhave any impact on a rerun election.InOlin Conductors, OlinMathieson Chemical Corpora-tion,185NLRB No. 56, the Board held that in spite ofcardsweretainted becauseEvangelineAdamswas a department managerwho was activein soliciting themHowever, I have found that Adams wasan employee and not a supervisor33 See alsoColonial Knitting Corp,187 NLRB No. 134;United PackingCompany of Iowa, Inc,187 NLRB No 132. MONTGOMERY WARD & CO.certain actions of an employer which interfered withSection 7 rights, ". . . the 8(a)(1) violations found by theTrial Examiner are neither so extensive in nature nor sopervasive in character as to preclude the holding of a fairrerun election."In a similar vein inSchrementi Brothers,Inc.,179NLRBNo. 147,the Board held that certain8(a)(1) conduct by an employer"was not sufficientlyflagrant to prevent the conduct of a fair rerun election." Ibelieve the same applies to the instant case.For the above reasons I shall recommend that that partof the complaint which alleges Respondent violatedSection 8(a)(5) of the Act be dismissed.IV.THE OBJECTIONS TO THE ELECTIONThe objections to the election are based in large measureon the same matters set forth in the complaint. Theseobjections specifically allege the discharge of Adams andthe statements to employee department managers to theeffect that they could not engage in union activity asgrounds for setting aside the election.The objections donot specificallymention the enforcement of the no-solicitation rule, but that matter was fully litigated in thecomplaint case and may properly be considered indetermining whether the election should be set aside.Dawson Metal Products Inc.,183NLRB No. 25. I havefound that Respondent violated Section 8(a)(1) and (3) oftheAct bydischargingAdamsbecause of her unionactivity, by warning employees on December 30 and 31that they could not engage in union activity and bydiscriminatorilyenforcing a no-solicitationrule.As thedischarge occurred between the date the petition was filedand the election,itmust be considered in determiningwhether the election should be set aside. The warning andthe enforcement of the no-solicitation rule may also beconsidered as both were in effect during thatperiod.TheIdealElectric andManufacturing Company,134NLRB1275;Good Year Tire and Rubber Company,138 NLRB453. As the Board said inDal-Tex Optical Company, Inc.,137 NLRB 1782, 1785:Conduct violative of Section 8(a)(1) isa fortiori,conduct which interferes with the exercise of a free anduntrammeled choice in an election.Thisis so becausethe test of conduct which may interfere with the"laboratory conditions" for an election is considerablymore restrictive than the test of conduct which amountsto interference,restraint,or coercion which violatesSection 8(a)(1).Ifind that Respondent by engaging in the conductdescribed above interfered with the election and I shallrecommend that the election be set aside and that a newelection be directed.As to all the objections other than those relating to thematters set forth above,there is a failure of proof and Irecommend their disnussal.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE67The activities of Respondent set forth in section III,above,occurring in connection with the operations ofRespondent described in section I, above,have a close,intimate, and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving foundthatRespondent has engaged in certainunfair labor practices,I shall recommendthat it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Having foundthatRespondent discharged EvangelineAdams in violation of Section 8(a)(3) and(1) of the Act, Ishall recommendthatRespondentbe orderedto offer saidemployee reinstatement and make herwholefor any loss ofpay resultingfrom herdischargeby paymentto her of asum of money equal to theamount shenormally wouldhave earnedas wages from the date of her discharge to thedate on whichreinstatement is offered, less net earningsduring that period. Such backpayshall be computed on aquarterlybasis in the mannerprescribed inF.W.WoolworthCompany,90 NLRB289, and shall includeinterest at 6 percentas providedinIsis Plumbing&HeatingCo., 138 NLRB 716.CONCLUSIONS OF LAW1.Respondentisan employerengaged in commercewithin themeaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization 'within themeaning of Section 2(5) of the Act.3.By dischargingEvangelineAdamsbecause of heractivityon behalf of the Union,thereby discouragingmembershipin the Union,Respondent has violatedSection 8(a)(3) of the Act.4.By the foregoingconduct, by warning employeesthat theycould not engage in activities on behalf of theUnion and by discriminatorily applying ano-solicitationrule against union solicitation,Respondent interfered with,restrained,and coercedits employees in the exercise oftheir rightsguaranteedto them by Section 7 of the Act inviolation of Section8(a)(1) of the Act.5.The aforesaid unfair laborpractices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.By engaging in the activitiessetforthabove,Respondentinterferedwith the freedomof choice of itsemployeesin their selection of a bargaining representativein the electionof May 13, 1970.7.Except asis set forthabove,the GeneralCounsel hasnot establishedby a preponderanceof the evidence thatRespondent has violated the Act.Upon the foregoingfindings of fact and conclusions of 68DECISIONSOF NATIONALLABOR RELATIONS BOARDlaw, upon the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:34ORDERRespondent,Montgomery Ward & Co., Incorporated,Cheyenne,Wyoming, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for joining or supporting Retail Clerks Interna-tional Association, Local No. 187, AFL-CIO, or any otherunion.(b)Warning any employee against joining or engaging inactivities in support of that or any other union.(c)Discnminatonly applying a no-solicitation ruleagainst union solicitation.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to reinstate Evangeline Adams to her formerjob or, if her job no longer exists, to a substantiallyequivalent position, without prejudice to her seniority orother rights and privileges, and make her whole for her lossof earnings in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Notify Evangeline Adams, if presently serving in theArmed Forces of the United States, of her right to fullreinstatement, upon application, after discharge in accord-ance with the Selective Service Act and Universal MilitaryTraining and Service Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due.(d)Post at its retail store located at 1510 PershingBoulevard, Cheyenne,Wyoming, copies of the attachednoticemarked "Appendix." 35 Copies of the notice, onforms provided by the Regional Director for Region 27,afterbeing duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notice is not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 27, inwriting, within 20 days of the receipt of this Decision, whatsteps Respondent has taken to comply herewith.36IT Is ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.IT IS FURTHER RECOMMENDED that the election held onMay 13, 1970, in Case 27-RC-3815 be set aside, and thatsaid case be remanded to the Regional Director for Region27 to conduct a new election at such time as he deems thecircumstances permit the free choice of a bargainingrepresentative.34 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes35 In the event that the Board'sOrder is enforced by a Judgment of theUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder ofthe National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "36 In the event this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read"NotifytheRegional Director for Region 27, in writing,within 20daysfrom thedate of this Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had a chance to giveevidence,aTrialExaminer of the National LaborRelations Board has found that we violated the NationalLabor Relations Act, and has ordered us to post thisnotice.The Act gives all employees these rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these things exceptto the extent that membership in a union may berequiredpursuant to a lawful union-securityclause.WE WILL NOT do anything that restrains or coercesemployees with respect to these rights.More specifical-ly,WE WILL NOT discharge or otherwise discriminateagainst employees for joining or supporting RetailClerks InternationalAssociation,LocalNo. 187,AFL-CIO,or any other union.WE WILL NOT warn employees against joining orengaging in activities on behalf of that or any otherunion.WE WILL NOT discriminatorily apply a no-solicitationrule against union solicitation.WE WILL offer to reinstate Evangeline Adams to herformer job or, if that job no longer exists, to asubstantially equivalent position,without any changeinseniorityorprivileges she enjoyed before wedischarged her, and we will pay her any money she lostas a result of the discrimination against her withinterest at 6 percent.WE WILL notify Evangeline Adams, if she ispresently serving in the Armed Forces of the UnitedStates, of her right to full reinstatement,upon applica-tion after discharge, in accordance with the SelectiveServiceAct and Universal Military Training andService Act. MONTGOMERY WARD & CO.69MONTGOMERY WARD &CO., INCORPORATED(Employer)DatedBy(Representative)(Title)This is an official notice and. must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice, NewCustom House,Room 260,721 19th Street,Denver,Colorado 80202, Telephone 297-3551.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASERICHARD D.TAPLITZ, Trial Examiner: After theinitialhearing in this case,my decision issued onJune 11, 1971.Respondentwas found to have violatedtheAct bydischargingemployee,EvangelineAdams,because of heractivities on behalf ofthe Union (the Charging Party), bywarning employeesthat theycould not engage in activitieson behalf ofthe Union and bydiscriminatorilyapplying ano-solicitation rule against union solicitation.Itwas alsofound that Respondentdid not violate the Act asalleged inthe complaintthrough variouscoercive statements alleged-lymade by supervisors, by reducingthehoursofemployment of JanisPenny, by changingtheworkingconditions of employees, or by refusingto bargain with theUnion.It was also recommended that an election previous-ly held be set aside and that a new election be directed.On July 21, 1971, the National LaborRelations Boardissued an order granting a motion of the GeneralCounselto remand the case tothe Trial Examiner for the purposeof taking additional testimony.In his motion,the GeneralCounsel acknowledgedthat he hadinadvertently failed tosupply certain statements of witnesses to Respondent forcross-examination at the initial hearing asrequired bySection 102.118 of the Board's rules.Pursuantto theBoard's order that the case be remandedfor the purposeof taking additional testimony and for theissuanceofa supplemental decision,a supplementalhearing washeld in Cheyenne, Wyoming,from September14 through 17, 1971. Duringthe course of the remandedhearing,Igranted a motion to quash a subpena whichdirected employee EvangelineAdamsto produce certainstatementsthat she hadgiven to the Departmentof Laborin connectionwith a priornon-Board proceeding.Respon-dent requested permissionfrom theBoard to appeal thatruling.By order datedOctober 14, 1971, theBoard grantedRespondent's request for leave to appeal,ordered that therecord be reopened to permit me to receive the statementsfrom the Departmentof Labor andexamine them incamera and for other proceedings that might then beappropriate,including the reopening of the hearing ifnecessary.After receivingthe statements from the Depart-ment of Labor and examining them,I found that theyrelated to the subject matter to which Adams had testifiedin this proceeding and I forwarded copies to all parties. Inaddition,all parties were notified that I would consider amotion for any action deemed appropriate,including thereopening of the hearing for the taking of additionaltestimony.By order dated November 15, 1971, I grantedRespondent's unopposed motion to receive the statementsin question in evidence.On the same date, I ordered thatthe hearing be closed.Upon the entire record and after due consideration ofthe briefs filed by General Counsel and by Respondent, Imake the following:SUPPLEMENTAL FINDINGS OF FACTA preliminarymatter raised at the remanded hearinginvolved thequestionwhether thetestimony of DonnaCanadaWaldeen given at the initialhearing should bestricken becauseshe failed to appear at the remandedhearing.In addition,the testimonyand documentaryevidenceadduced atthe remandedhearing related to threegeneral areas:(1) the supervisorystatus of EvangelineAdams; (2) knowledge by Respondent of the unionactivities of JanisPenny; and (3)the circumstances underwhich the Union secured its card majority.A.The Testimony of Donna Canada Waldeen (AlsoCalled Donna Canada)At the initial hearing, Donna Canada Waldeen testifiedconcerning certain matters which included her attendanceat meetingsheld byRespondent and her relationship to herdepartmentmanager.As found inthe initial decision,Waldeen testifiedthat she wastold by a supervisor not totalk about another employee's failure to receive a raise for8 years.I credited the supervisor's fuller explanation of theincidentand foundthat the statement in question did notviolate theAct.Otherthan that,Idid not rely onWaldeen's testimony for any ofthe findingsset forth in mydecision.Waldeen's statementswhich should have been given bytheGeneralCounseltoRespondent at the timethat shewas cross-examined at the initial hearing consisted of aquestionnaire she gave totheUnionsetting forth back-ground material for her employmentand answers toquestions relating to her supervisors. In addition,there wasanother form she signed indicating that she executed aunion authorizationcard (a photostat of which was on theform)on or about December8, 1969,in the presence ofVangieAdams.Waldeen testified concerning mattersrelatingtothesupervisory authorityofdepartmentmanagers and the same subject matter was covered on thestatementthat should have beenbut was not given toRespondent for cross-examination.IfRespondent had thedocumentswhich it wasentitled to, they mighthave beenuseful in questioning Waldeen concerningthe supervisoryauthority of departmentmanagers and in testing hercredibilityon other matters.The GeneralCounsel mailed asubpena toWaldeeen byregisteredmail but she did notappear atthe remanded hearing. It does notappear thatany subpenaenforcement procedureswere instituted by 70DECISIONSOF NATIONALLABOR RELATIONS BOARDtheGeneral Counsel. Respondent was denied its right tocross-examine her on her statements. At the remandedhearing,Respondent moved to strike all of Waldeen'stestimony. I reserved ruling on the motion. I believe thatRespondents's motion has meet and it is hereby granted.The testimony of Waldeen is stricken. However, as I havenot relied on any of Waldeen's testimony for a finding thatRespondent violated the Act, there is no need to changeeither the findings or conclusions set forth in the decision.'B.The Supervisory Status of Evangeline Adams1.Statements at the department managers'meetingswith regard to the right of departmentmanagers to hire or fireIn the initial decision, I found that Store ManagerSchulte never told the department managers that they hadthe right to hire or fire. At the remanded hearing,Respondent introduced substantial new evidence on thatissue.Adams acknowledged that Schulte told the depart-ment managers at the weekly meetings that it was theirresponsibility to getsalesup in their departments. Shedenied, however, that they were told what to do if theemployees did not perform satisfactorily.DepartmentManager Garner testified that at these meetings Schultetold them that department managers were responsible tosee that the people working in their departments performedtheir jobs properly. Department Manager Smith recalledbeing told that the department managers were to run theirdepartments like a small store and that they had responsi-bility with regard to firing. Department Managers Ringles-by and Dostell also averred that at the departmentmanagers'meetings they were told that they were responsi-ble for hiring and firing their own people. DepartmentManager Stevens averred that they were told that theycould put an employee on probation and that if theycaught one stealing they could take care of it immediately.At the initial hearing, Schulte testified that he talked todepartment managers in November 1969 and told themthat they were responsible for hiring, firing, training,making appraisals, and recommending salary increases. Inlight of the corroboration of that testimony by departmentmanagersat the remanded hearing, I am persuaded thatSchulte was testifying truthfully in that regard and I nowcredit that testimony. Inconsistent findings in the initialdecision are corrected accordingly. However, I do notbelieve that this change in factual findings requires achange in the conclusion that Adams was an employee. Aswas saidin the initial decision, "Schulte testified that allthe department managers had broad supervisory powers,but such powers in a vacuum are meaningless. As theCourt of Appeals for the Fourth Circuit said inN.L.R.B. v.Southern Bleachery and Print Works, Inc.,257 F.2d 235.. the employer cannot make a supervisor out of a rankand file employee simply by giving him the title andtheoretical power to perform one or more of the enumerat-ed supervisory functions...."' The duties of the depart-ment managers varied drastically depending on the size ofand work force in the department. During the period inquestion, Department Manager Garner had no employeesto supervise, yet she was given thesame instructions at thedepartment managers' meetings as all the other departmentmanagers. Adams and the other departmentmanagers,where I found to be nonsupervisors, had extremely limitedcontact with employees in their departments. The nature ofthat contact and the authority that Adams and the othershad with regard thereto must be viewed in determiningwhether they were supervisors within the meaning of theAct.Respondent's all encompassing statements to thegroup of supervisors as a whole wasmeaningless withrespect to some.2.Adams' purported admission that she couldrecommend hiring and firingIn her statement to the Wage and Hour Division, Adamssaid, "None of the dept. managers could hire or fire, butwe could recommend such action." A similar statement byAdams appears in several other documents admitted inevidence. In her testimony, however, she averred thatanyone could make such recommendations and that shecould suggest such action but that didn't mean that thesuggestion would be accepted. I do not believe that Adams'use of the word "recommend" in the statements warrantsany inference that she could "effectively recommend"within the meaning of the statute. To her the word"recommend" was synonomous with the word "suggest"and she admitted nothing more than the fact that anyonecould make suggestions.3.Adams' part in the hiring of Sharon ToolIn the initial decision, I found that Adams wasinstrumental in the transfer of one employee, TerryBenton, and in the hire of four others, John Adams, KathyCarpenter, Finch, and Virginia Leamaster. At the remand-ed hearing, a fifth name was added to the list, Sharon Tool.Sharon Tool applied for work with Respondent in the fallof 1969. While she was outside Operating Manager Amen'soffice filling out an application, Adams told Amen that sheknew Tool and would like to have her employed in herdepartment. Later, Amen looked at Tool's application andquestioned whether she had enough experience to be hired.He spoke to Adams who told him that she knew Tool fromcoming in the store and that she had become acquaintedwith her. Amen then hired Tool.2 Respondent's employees'service record shows that Tool was employed on August 7,1969, and was terminated on October 5, 1969. During thatperiod, she worked in department 33 (Adams) as well asdepartments 35, 39, and 42. Respondent's personal salesand productivity summaries establish the number of hoursthat Tool worked during her 3-month employment. Theyshow that she did not work at all in Adams' departmentduring October and that she worked 22 hours in Adams'department in September 1969. The records for August do1Waldeen's authorization card was counted toward the Union'scountedmajority statusHowever, that card was admitted by stipulation independ-2These findings are based on the credited testimony of Amen, Adamsent of hertestimony and, therefore, is not affected by the sinking of heronly vaguely remembered Tool as Christmas helptestimony.In any event,the Union had a majority even if her card was not MONTGOMERY WARD & CO.71not separate the hours into departments worked but showthat Tool worked 113 hours between departments 33, 35,39, and 42. It thus cannot be established from these recordshow much contact Tool had with Adams during August 3Tool's relationship to department 33 was a limited one.Adams' part in her hire was similar to the part she playedin the hire of other employees. Adams' relationship to heras a part-time employee in department 33 was also similarto the relationship with other part-time employees. Theimplications of Adams' role in hiring and her relation toemployees in department 33 are set forth in detail in theinitial decision and I do not believe that the addition ofTool to the total picture changes the validity of the analysisin that decision or the validity of the conclusion thatAdams was an employee within the meaning of the Act.C.Knowledge by Respondent of the Union Activitiesof Janis Penny4In the initial decision, I found that the General Counselhad not established by a preponderance of the evidencethatRespondent knew of Penny's union activities beforeher hours were reduced. At the remanded hearing, Pennytestified thatRespondent knew of her union activitiesbecause before December 24 (which was the date thatPenny's difficulties with Respondent began) she had askedSupervisor Clay Moms to sign a union card and had toldSupervisorGrantMorrison that if he went union hewouldn't have so much trouble with his people quitting.Morrison acknowledged that Penny mentioned the Unionto him but he placed the conversation on a date after herhours had been cut. I do not believe that Penny was alwayscompletely candid and I credit Morrison. Clay Morris didnot testify and, with regard to him, Penny's testimonystandsuncontradicted. I find that Morris, who in theinitialdecision was found to be a supervisor, had knowledge thatPenny was active on behalf of the Union before her hourswere reduced. The knowledge of a supervisor as to theunion activities of an employee can be imputed to acompany.Texas Aluminum Co. v. N.L.R.B.,435 F.2d 917(C.A. 5), enfg. 181 NLRB No. 15. In reviewing the scope ofPenny's overt union activity and giving particular weight tothe evidence established in the remanded hearing that shehad solicited a supervisor to join the Union prior to herdifficultieswith Respondent, I find that Respondent didhave knowledge of Penny's union activity before her hourswere reduced. The findings to the effect that Respondentdid not have such knowledge set forth in the initialdecision are therefore corrected accordingly.However, in the initial decision, I found that even if theGeneral Counsel had established that Respondent knew ofPenny's union activities and therefore had proved itsprimafaciecase, Respondent's defense was sufficient to rebut it.The reasons set forth in that decision which led me to thatconclusion have not been put in question by anythingraised inthe remanded hearing.D.The Validity of the Union's Authorization CardsIn the initial decision, I found that the Union made ademand for bargaining in an appropriate unit; that theUnion possessed authorization cards from a majority ofemployees in that unit at a time when the demand was stilloutstanding; that Respondent rejected the demand; andthatRespondent violated Section 8(a)(1) and (3) of theAct. However, under all the facts of thecase, I found thatRespondent did not refuse to bargain in violation ofSection 8(a)(5) of the Act. Respondent,in an apparentattempt to further support the finding that it had notviolated Section 8(a)(5) of the Act, introduced evidencethat some of the authorization cards were obtained throughmisrepresentation.Employee John Brent testified that John Adams, the sonofEvangeline Adams, was present when he signed anauthorization card and that John Adams told him that thecard would go into the Union and that they needed acertain number of signatures for a vote. John Adams, in histestimony, implicitly denied that he had made such astatement by averring that he believed at that time (thecard was dated March 2, 1970) that if the Union signed upa majority of the employees, they would have a union andthat he didn't know there had to be an election. It is notedthat the Union requested recognition and bargaining onMarch 5, 1970, and that Respondent replied by letter datedMarch 18, 1970, in which it invited the Union to petitionthe Board for an election.Brentalso averred that he talkedtoAdams beforehe signedthe card, but he could notremember what was said. The authorization cards read:RETAIL CLERKS INTERNATIONAL ASSOCIATION(Affiliated with the AFL--CIO)Authorization for RepresentationDesiring to enjoy the rights and benefits ofcollective bargaining I, the undersigned employeeof the(Firm Name)Store AddressStore No.Employed asDept.(Job Title)Home AddressPhonehereby authorize Retail Clerks InternationalAssociation, AFL--CIO, or its chartered Local Unionto represent me for the purposes of collectivebargaining,respecting rates of pay, wages,hours ofemployment, or other conditions of employment, inaccordance with applicable law.(Date)(Signatureof Employee)John Adams impressed me as an honest and straightfor-ward witness. I do not credit Brent's testimony that Adamstold him the card would be used foran election.Les Stevens was a department manager and his card wasnot counted toward the Union's majority. He testified thatEvangeline Adams gave him an authorization card andtold him that everybody was getting them signed for theelection. Evangeline Adams, in her testimony, denied thatshe made mention of the word election and averred that,9None of the records indicate whether Tool worked during hours thatAdamswas inthe store.4 In sec III, B,2,a, par 2, ofthe initialdecision the word "discharged"should have read "reduced in hours " It is hereby corrected. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen she asked people to sign cards, she inquired if they'dbe interested in signing in order to gain representation bythe Union for collective bargaining. She also averred thatat that time she didn't know anything about the existenceof an election or the possibility of one. Certainly thewording on the cards that she distributed would not givean inkling to her or to the people to whom she gave thecards that an election was contemplated. According to thecredible testimony ofMarian Jones, when Jams Pennygave her a card, Penny said that it was to be used for thepurpose of assuring union representation and nothing wassaid about an election. On the other hand, employeeLucilleGalka to some extent corroborated Stevens'testimony by averring that Evangeline Adams told her thatthe only purpose in signing the card was so that they couldvote on the Union. Evangeline Adams averred that shenevermade such a remark. Galka's testimony was notalways consistent. She averred that she didn't recallwhether Adams said anything to the effect that if they gotenough cards, they wouldn't have to have an election, andshe was only under the impression that they had to haveenough cards to get a vote. She gave cards to two otheremployees, Frances Bernhardt and Carol Buchanan, andshe averred that she told those employees the same thingthat Adams told her. Yet, in her further testimony,she leftout the assertion that theonlypurpose of the card was toget a vote and averred that she told those two girls thatthey would like them to sign it so that they could have anelection.Galka further testified that she attended a unionmeeting at Adams' home in which Adams said the samething to the people present about the purpose of the card,and Union Agent Francisco talked about cards and theUnion. However, in further examination, she averred thatitwas Francisco and not Adams who explained that thecards would be used for an election. She also averred thatshe attended a second meeting at which a Mr. Russell fromtheUnion was present and the employees were told thatthe whole drivewas to get signaturesso that they couldvote and that they should tell employees that the cardswere dust for the purpose of getting an election. Adams wasalso present at the meeting in which Russell spoke and sheaverred that Russell told them that by signing the cards theUnion would be able to put its foot in the door andrepresent the employees for collective bargaining, but thatno mention of the word election was made. According toAdams, Russell also said that if the Union had enoughcards, it could have the right to bargain with the Company.The cards were clear on their face and were anunequivocal authorization for the Union to represent theemployees who signed them. There is no testimony thatGalka,or any other employee,ever questioned the seemingdisparity between what they were told about the cards andwhat the cards stated on their face. There was muchdiscussion of an election later in the campaign, and Ibelieve that Galka and Stevens were mistaken in theirchronology. Basically, I believe Evangeline Adams to be anhonest and fairly accurate witness.I credit her testimonythat she did not tell anyone that the cards would be usedfor an election.I also credit her testimony that Russell didnotmake such an assertion.Ido not credit Galka'stestimony that either Adams or Francisco talked about thecards being used for an election at the meeting in Adams'house.With regard to Lucille Galka's testimony that she toldtwo employees that they would like them to sign cards sothat they could have an election,I have some reservationsas to credibility.However, as that modification of herinitial testimony is not contradicted, I will credit it.Nonetheless, I do not believe that such a statement wouldinvalidateeitherof the cards. As the United StatesSupreme Courtsaid inN.LR.B. v. Gissel Packing Co.,395U.S. 575:In resolving the conflict among the circuits in favor ofapproving the Board'sCumberlandrule,we think itsufficient to point out that employees should be boundby the clear language of what they sign unless thatlanguage is deliberately and clearly cancelled by aunion adherent with words calculated to direct thesigner to disregard and forget the language above hissignature.There is nothing inconsistent in handing anemployee a card that says the signer authorizes theUnion to represent him and then telling him that thecard will probably be used first to get an election.Ido not believe that it can fairly be said that in thecircumstancesof this case anyone was misled intodisregarding the clear language of the card.E.ConclusionsExcept to the extent that the findings of fact in thissupplemental decision supplement or modify the findingsmade in the initial decision,I hereby adopt and reiterate allof the findings in that initial decision.I find nothing in theremanded hearing to warrant any modification in thosesections captioned: IV. The Objections to the Election; V.The Effects of the Unfair Labor Practices Upon Com-merce;VI. The Remedy; Conclusions of Law, ORDER orAppendix, and I, therefore, fully adopt and reiterate thoseportions of the initial decision.